Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 1 of 108




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. ______________________

  CROCS, INC.,

         Plaintiff,

  v.

  CAPE ROBBIN INC.,
  CROCSKY,
  FULLBEAUTY BRANDS INC. d/b/a KINGSIZE,
  HAWKINS FOOTWEAR, SPORTS, MILITARY & DIXIE STORE,
  HOBIBEAR SHOES AND CLOTHING, a Colorado Limited Liability Company,
  HOBBY LOBBY STORES, INC.,
  INK TEE,
  LOEFFLER RANDALL INC.,
  MAXHOUSE RISE LTD.,
  PW SHOES, INC. a/k/a P&W,
  SHOE-NAMI, INC.,
  WALMART INC.
  YOKI FASHION INTERNATIONAL LLC, AND
  QUANZHOU ZHENGDE NETWORK CORP., d/b/a AMOJI,

         Defendants.


                                 CROCS, INC.’S COMPLAINT


         Plaintiff Crocs, Inc., through its undersigned counsel, brings the following Complaint

  against Defendants Cape Robbin, Inc., Crocsky, Fullbeauty Brands Inc. d/b/a Kingsize, Hawkins

  Footwear, Sports, Military & Dixie Store, Hobibear Shoes and Clothing, a Colorado limited

  liability company, Hobby Lobby Stores, Inc., Ink Tee, Loeffler Randall Inc., Maxhouse Rise Ltd.,

  PW Shoes, Inc. a/k/a P&W, Shoe-Nami, Inc., Walmart Inc., Yoki Fashion International LLC, and

  Quanzhou ZhengDe Network Corp., d/b/a Amoji (collectively, “Defendants”), as follows:
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 2 of 108




                                           THE PARTIES

         1.      Plaintiff Crocs, Inc. (“Crocs”) is a Delaware corporation having its principal place

  of business at 13601 Via Varra in Broomfield, Colorado 80020.

         2.      On information and belief, Defendant Cape Robbin, Inc. (“Cape Robbin”) is a

  California corporation with its principal place of business located at 1943 West Mission Blvd.,

  Bldg. F in Pomona, CA 91766.

         3.      On information and belief, Defendant Crocsky (“Crocsky”) is an unincorporated

  business with its principal place of business at 1401 Lavac St., Austin, TX 78701.

         4.      On information and belief, Defendant Fullbeauty Brands, Inc. d/b/a Kingsize

  (“Fullbeauty”) is a Delaware corporation with its principal place of business at 1 New York Plaza,

  New York, NY 10004.

         5.      On information and belief, Defendant Hawkins Footwear, Sports, Military & Dixie

  Store (“Hawkins”) is an unincorporated business with its principal place of business at 6083 New

  Jesup Hwy., Suite J, Brunswick, GA 31523.

         6.      On information and belief, Defendant Hobibear Shoes and Clothing Ltd.

  (“Hobibear”) is a Colorado limited liability company with its principal place of business at 173 N.

  17th Ct., Brighton, CO 80601.

         7.      On information and belief, Defendant Hobby Lobby Stores, Inc. (“Hobby Lobby”)

  is an Oklahoma corporation with its principal place of business located at 7707 SW 44th St.,

  Oklahoma City, OK 73179.

         8.      On information and belief, Defendant Ink Tee (“Ink Tee”) is an unincorporated

  business with its principal place of business at 811 Wilshire Blvd., Los Angeles, CA 90017.




                                                  2
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 3 of 108




           9.    On information and belief, Defendant Loeffler Randall Inc. (“Loeffler Randall”) is

  a New York corporation with its principal place of business at 588 Broadway, Ste. 1203, New

  York, NY 10012.

           10.   On information and belief, Defendant Maxhouse Rise Ltd. (“Maxhouse Rise”) is a

  Hong Kong corporation with its principal place of business at Flat A, 25/F, United Centre, 95

  Queensway, Hong Kong.

           11.   On information and belief, Defendant PW Shoes, Inc. a/ka/ P&W Shoes (“PW”) is

  a New York corporation with its principal place of business at 5830 Grand Ave., 3a, Maspeth, NY

  11378.

           12.   On information and belief, Defendant Walmart Inc. is a Delaware corporation with

  a principal place of business at 702 S.W. 8th St., Bentonville, AR 72716.

           13.   On information and belief, Defendant Yoki Fashion International LLC (“Yoki”) is

  a New York limited liability company with a principal place of business at 1410 Broadway, Suite

  1005, New York, NY 10018.

           14.   On information and belief, Defendant Shoe-Nami, Inc. (“Shoe-Nami”) is a

  Louisiana corporation with a principal place of business located at 91 Westbank Expressway,

  Gretna, LA 70053.

           15.   On information and belief, Defendant Quanzhou ZhengDe Network Corp. d/b/a

  Amoji (“Amoji”) is a Chinese corporation with its principal place of business located at Rm. C-

  409, No. 2 YanZhi Gallery, Licheng District, Quanzhou, Fujian Province, China 362002.

                                 JURISDICTION AND VENUE

           16.   This is an action under Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1));

  Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B); Section 43(a)(1)(A) of the




                                                  3
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 4 of 108




  Lanham Act, 15 U.S.C. § 1125(a)(1)(A); Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c));

  and Colorado common law.

          17.     This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1121 and 28

  U.S.C. §§ 1331 and 1338.

          18.     This Court also has pendent jurisdiction over the Colorado law claims pursuant to

  28 U.S.C. § 1367 because the claim is so related to the other claims in the action over which the

  Court has original jurisdiction that they form part of the same case or controversy.

          19.     This Court has personal jurisdiction over Cape Robbin because Cape Robbin has

  deliberately engaged in significant and continuous business activities within Colorado, including

  sales of its Accused Products described below to residents of this District over the internet.

          20.     This Court has personal jurisdiction over Crocsky because Crocsky has deliberately

  engaged in significant and continuous business activities within Colorado, including sales of its

  Accused Products described below to residents of this District over the internet.

          21.     This Court has personal jurisdiction over Fullbeauty because Fullbeauty has

  deliberately engaged in significant and continuous business activities within Colorado, including

  sales of its Accused Products described below to residents of this District over the internet.

          22.     This Court has personal jurisdiction over Hawkins because Hawkins has

  deliberately engaged in significant and continuous business activities within Colorado, including

  sales of its Accused Products described below to residents of this District over the internet.

          23.     This Court has personal jurisdiction over Hobibear because on information and

  belief Hobibear is a resident of this District and has its principal place of business in this District.

  The Court also has personal jurisdiction over Hobibear because Hobibear has deliberately engaged




                                                     4
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 5 of 108




  in significant and continuous business activities within Colorado, including sales of its Accused

  Products described below to residents of this District over the internet.

          24.    This Court has personal jurisdiction over Hobby Lobby because Hobby Lobby has

  deliberately engaged in significant and continuous business activities within Colorado, including

  sales of its Accused Products described below to residents of this District over the internet. Further,

  and on information and belief, Hobby Lobby has multiple retail stores in Colorado.

          25.    This Court has personal jurisdiction over Ink Tee because Ink Tee has deliberately

  engaged in significant and continuous business activities within Colorado, including sales of its

  Accused Products described below to residents of this District over the internet.

          26.    This Court has personal jurisdiction over Loeffler Randall because Loeffler Randall

  has deliberately engaged in significant and continuous business activities within Colorado,

  including sales of its Accused Products described below to residents of this District over the

  internet.

          27.    This Court has personal jurisdiction over Maxhouse Rise because Maxhouse Rise

  has deliberately engaged in significant and continuous business activities within Colorado,

  including sales of its Accused Products described below to residents of this District over the

  internet.

          28.    This Court has personal jurisdiction over PW because PW has deliberately engaged

  in significant and continuous business activities within Colorado, including sales of its Accused

  Products described below to residents of this District over the internet.

          29.    This court has personal jurisdiction over Walmart because Walmart has deliberately

  engaged in significant and continuous business activities within Colorado, including sales of its




                                                    5
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 6 of 108




  Accused Products described below to the residents of this District over the internet. Further, and

  on information and belief, Walmart has multiple retail stores in Colorado.

         30.     This Court has personal jurisdiction over Yoki because Yoki has deliberately

  engaged in significant and continuous business activities within Colorado, including sales of its

  Accused Products described below to residents of this District over the internet.

         31.     This Court has personal jurisdiction over Shoe-Nami because Shoe-Nami has

  deliberately engaged in significant and continuous business activities within Colorado, including

  sales of its Accused Products described below to residents of this District over the internet.

         32.     This Court has personal jurisdiction over Amoji because Amoji has deliberately

  engaged in significant and continuous business activities within Colorado, including sales of its

  Accused Products described below to residents of this District over the internet.

         33.     Venue is proper in this District against every Defendant pursuant to 28 U.S.C. §

  1391(b) because a substantial part of the events or omissions giving rise to the claims set forth

  herein occurred in Colorado through at least Defendants’ unauthorized use of the Asserted

  Trademarks in commerce in Colorado. The Asserted Trademarks are described below.

                                    GENERAL ALLEGATIONS

  I.     THE ASSERTED TRADEMARKS

         34.     Crocs owns valuable trademarks. These trademarks include Crocs’ iconic design

  marks, which are federally registered as U.S. Trademark Registration No. 5,149,328 (“the ’328

  Registration) (Exhibit 1) and U.S. Trademark Registration No. 5,273,875 (the ’875 Registration)

  (Exhibit 2), and they also include a common law trademark on the vamp of the shoe (the “Vamp

  Mark”) (the ’328 Registration, ’875 Registration, and the Vamp Mark, collectively, “the 3D

  Marks” or the “Crocs 3D Marks”). as well as the word mark “CROCS”, which is registered as U.S.

  Trademark Registration No. 3,836,415 (“the ’415 Registration”, “the Word Mark”, or “the Crocs


                                                   6
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 7 of 108




  Word Mark”) (Exhibit 3) (the 3D Marks and Word Mark collectively, the “Asserted Trademarks”).

  Where appropriate, the three Federally registered trademarks are distinguished from the Vamp

  Mark the “Registered Trademarks.”

          35.      The Word Mark is on the Principal Register of the United States Patent and

  Trademark Office (“PTO”), and the ’328 and ’875 Registrations are on the PTO’s Principal-2(F)

  register.

          A.       The Crocs 3D Marks and Crocs Word Mark

          36.      The Crocs 3D Marks consist of a three-dimensional configuration of the outside of

  an upper for a shoe, featuring round holes placed across the horizontal portion of the upper. In

  addition, the ’328 and ’875 Registrations have a textured strip along the vertical portion of the

  upper having trapezoidal openings. Furthermore, the design of the ’875 Registration also depicts

  a textured strip on the heel of the shoe, and a decorative band along the length of the heel strap.

  The 3D Marks were first used in commerce in June 2003. Images of these marks are reproduced

  below, with the Vamp Mark found on the horizontal portion of the upper for both figures:1

                       FIGURE 1: Representative Images of Crocs 3D Marks
               Registration No. 5,149,328               Registration No. 5,273,875




  1
   These images are reproduced several times in this complaint. For the sake of convenience, the
  Vamp Mark is not provided as a separate diagram.


                                                   7
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 8 of 108




         37.     The Word Mark encompasses several standard character marks for “CROCS”,

  which are registered for use in footwear and in lightweight, slip-resistant footwear specifically.

  The Word Mark was first used in November 2002.

         38.     Neither the 3D Marks nor the Word Mark were subject to a prior registration or

  unsuccessful registration.

                 1.      The Crocs 3D Marks and Crocs Word Mark Are Famous

         39.     As set forth below, the Asserted Trademarks are widely recognized by the general

  consuming public of the United States as a designation of origin of the footwear products that are

  manufactured, sold, distributed, and promoted by Crocs. In particular, the Asserted Trademarks

  are widely publicized both by Crocs and third parties; products bearing the Asserted Trademarks

  are sold extensively throughout the United States; the Asserted Trademarks are widely recognized

  by the consuming public; and the Asserted Trademarks enjoy federal trademark registration.

                         a.     Crocs Distributes Shoes Bearing the Asserted Trademarks
                                Through Many Different Channels and Market Segments

         40.     Crocs distributes its iconic footwear through a vast network of domestic

  distribution channels, including major retailers and department stores such as Nordstrom,

  Journeys, Foot Locker, Finish Line, Urban Outfitters, Shoe Carnival, Designer Shoe Warehouse,

  and Famous footwear; sporting good and outdoor retailers such as REI, Dick’s Sporting Goods,

  and Academy Sports; and online retail outlets like Zappos.com, Shoes.com, and Amazon.com.

  Crocs also distributes its footwear through various and sundry specialty channels, including gift

  shops, collegiate bookstores, uniform suppliers, independent bicycle dealers, specialty food

  retailers, and health and beauty stores. Crocs footwear is available for sale in countless store

  locations domestically, and in over 90 countries worldwide. In addition, Crocs sells its footwear

  through its website, www.crocs.com, and in Crocs’ own retail stores all over the world.



                                                  8
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 9 of 108




         41.     Crocs’ iconic Classic Clog was conceptualized during a sailing trip and originally

  presented to consumers as a boat shoe. Soon after, it became apparent that the shoe appealed to

  consumers of all demographics seeking fun and friendly, comfortable footwear. By 2005, the

  Crocs shoe reflected in the Crocs 3D Marks had become recognized as a new standard-bearer in

  the fashion footwear, professional footwear, and casual lifestyle footwear markets.

         42.     Figure 2, below, highlights how the Classic Clog incorporates the 3D Marks:

         FIGURE 2: Representative Images of Crocs 3D Marks with the Classic Clog
    Registration No. 5,149,328 Registration No. 5,273,875       The Classic Clog




         43.     For the past two decades, Crocs has produced footwear, including the Classic Clog,

  that bears the Crocs 3D Marks and the Crocs Word Mark. These footwear products are marketed

  for men, women, and children of all ages. Crocs’ customers come from all backgrounds,

  occupations, education and income levels, and geographic regions in the United States.

         44.     Through unconventional collaborations with different brands, celebrities, and

  artists, the Classic Clog continues to reach diverse and specific psychographic market segments as

  the shoe is regularly repackaged into new footwear models bearing the Crocs 3D Marks and Word

  Mark. The list of these partnerships includes modern pop artists like Justin Bieber and Post

  Malone, Los Angeles high-fashion apparel brands Pleasures and Chinatown Market, the luxury

  department store Barney’s New York, and fast-food chain KFC.

         45.     Shoes bearing the Crocs Word Mark are equally ubiquitous across different market

  segments, if not more so, since they include the clog-like shoes embodied in the Crocs 3D Marks,


                                                  9
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 10 of 108




   as well as each and every variation thereof that is produced and sold by Crocs. The Crocs Word

   Mark is thus featured on all types of footwear, including boots, flip-flops, sneakers, flats,

   platforms, sandals, wedges, and slides.

          46.     The Crocs Word Mark and Crocs 3D Marks also appear in footwear marketed and

   sold to specific occupational groups, such as the restaurant, hospitality, and healthcare industries.

   The rise in stay-at-home workers caused by the COVID-19 pandemic has created additional market

   reach into occupational segments, as working professionals have sought out comfortable, casual

   footwear for use during the remote workday at home.

          47.     Finally, Crocs has generated substantial revenue from the sales of its footwear

   products bearing the Asserted Trademarks. Over the past three calendar years, for example, Crocs

   has sold millions of pairs of shoes bearing the Asserted Trademarks in the United States alone,

   corresponding to hundreds of millions of dollars in revenue.

                          b.      The Crocs Asserted Trademarks Receive Substantial Publicity
                                  and the Marks Are Widely Recognized by the Consuming
                                  Public

          48.     Since its debut, Crocs footwear bearing the Crocs 3D Marks and Crocs Word Mark

   has received substantial publicity. By 2006, the Classic Clog had already morphed into “a global

   phenomenon” thanks to its distinctive look. And that same year, the company’s success was

   recognized with a marketing award for garnering more than 800 million editorial impressions.

          49.     Notwithstanding marketing efforts, the design of the iconic Crocs footwear, which

   is depicted in the Crocs 3D Marks, is itself responsible for generating much of the publicity that

   Crocs receives. Its unusual and distinctive appearance caused an uproar in the fashion footwear

   world, and it has made the classic Crocs shoe a source of unending debate. The footwear even

   inspired an anti-Crocs movement on social media with millions of followers, and an “I Hate Crocs”

   blog, which sold its own anti-Crocs merchandise. Public figures caught wearing Crocs shoes in


                                                    10
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 11 of 108




   public have helped to keep the media spotlight trained on shoes bearing the Crocs 3D Marks and

   Crocs Word Mark. President George W. Bush made international news when he was seen wearing

   a pair of Classic Clogs. Former First Lady Michelle Obama also drew international attention when

   she was spotted in shoes with heels bearing Crocs Trademarks. And in the United Kingdom, Prince

   George caused Crocs footwear sales to skyrocket after he wore a pair of Crocs bearing the Crocs

   Trademarks.

          50.    Other celebrities have also kept attention on Crocs by wearing the shoes in public,

   including television and movie stars like Jack Nicholson, Whoopi Goldberg, John Cena, Shia

   LaBeouf, Jennifer Garner, and Sacha Baron Cohen, and famous musicians like Ariana Grande,

   Post Malone and Justin Bieber.

          51.    The Crocs 3D Marks and Crocs Word Mark receive substantial publicity on social

   media, too. For example, a viral video “Crocs Shaving Cream Challenge” has led to hundreds of

   thousands of online videos consisting of “filling a Crocs shoe with shaving cream and then

   jamming your foot in.” Similarly, a viral six-second video of a grandmother wearing the classic

   Crocs shoe has received tens of millions of views. In addition to these viral videos, an almost

   infinite number of memes featuring the Crocs shoe have spread across different social media

   platforms, a trend which even Crocs itself has embraced. Indeed, the Classic Clog garnered nearly

   25 billion observed media impressions in 2020 alone.

                         c.     The Asserted Trademarks Are Federally Registered

          52.    Two of the Crocs 3D Marks were federally registered on February 28, 2017 as U.S.

   Trademark Registration No. 5,149,328, and on August 29, 2017 as U.S. Trademark Registration

   No. 5,273,875. The Vamp Mark is a common law trademark.

          53.    The Crocs Word Mark was federally registered on August 24, 2010, as U.S.

   Trademark Registration No. 3,836,415 (renewed October 4, 2019).


                                                  11
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 12 of 108




                  2.      The Crocs 3D Marks Are Not Functional

          54.     The 3D Marks feature one-of-a-kind ornamental design characteristics that give the

   overall impression of a fun and distinctively quirky clog-like shoe for which Crocs is well-known.

   The distinctively gentle slope of the upper gives the shoe a unique, recognizable outline.

          55.     Given the virtually infinite number of different, non-infringing footwear styles in

   existence today, and which are available to other footwear companies, Crocs’ competitors do not

   have any actual competitive need to use the Crocs 3D Marks in commerce.

          56.     As explained in greater detail below, the Crocs 3D Marks are intentionally and

   frequently copied, not due to competitive need, but because of the significant goodwill that the

   Crocs 3D Marks have accumulated over the past two decades during their use by Crocs.

          B.      Crocs Licenses the Asserted Trademarks

          57.     Crocs has only licensed the Asserted 3D Marks on one occasion, and thus has an

   especially keen interest in protecting them from the kind of confusion and dilution that occurs from

   the unlicensed use of its marks by knockoffs that are labeled with the name of the knockoff’s

   manufacturer. Crocs has not licensed the Word Mark.

          58.     Specifically, in 2017, Crocs unveiled a licensing partnership with famed footwear

   designer Balenciaga. These shoes retailed for $850, and were described as one of the “hottest

   trends” of 2018 by Business Insider.

          59.     The Balenciaga/Crocs cross-over shoe was a smashing success: the shoes sold out

   during pre-release before they were even officially available for purchase. They were offered on

   e-commerce sites including Barneys New York. Id.

          60.     The cross-over shoes incorporate the 3D Marks. Notably, the shoes feature round

   holes placed across the horizontal portion of the upper, and a textured strip along the vertical

   portion of the upper having trapezoidal openings. In addition to these features, the shoes also have


                                                   12
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 13 of 108




   a textured strip on the heel of the shoe, and a decorative band along the length of the heel strap, as

   contemplated by the ’875 Registration. A representative image of these shoes are shown below:




          61.     A close-up of the shoe reveals Balenciaga’s name on the button connection the heel

   strap to the body of the shoe, which replaces the usual Crocs logo found in the same spot:




          62.     Other configurations of the shoe included Balenciaga’s name as a shoe charm:




                                                    13
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 14 of 108




   II.    PLAINTIFF CROCS

          A.     History of Crocs

          63.    Crocs was founded in 2002 by three college friends and innovators who shared a

   love for sailing. That year, co-founder Scott Seamans saw a shoe developed and manufactured by

   Canadian company Foam Creations, Inc. He came up with the idea to add a foam strap to the shoe,

   and the Classic Clog was born. He and his friends George Boedecker and Lyndon “Duke” Hanson

   embarked on a Caribbean sailing trip on a quest to perfect the shoe and, by November 2002, Crocs

   had sold its first thousand pairs of shoes. After expanding domestic distribution and production

   capacity, Crocs acquired Foam Creations in June 2004. Around that time, Crocs also added

   warehouses and shipping programs for speedy assembly and delivery.



                                                 14
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 15 of 108




          64.     Crocs launched its first national marketing campaign in 2005 after partnering with

   a local Colorado advertising firm. The campaign played on the distinctively quirky design

   elements of the clog-like shoe that is embodied in the Crocs 3D Marks, and across the country, it

   spread the company’s message that “Ugly Can Be Beautiful.”

          65.     Continuing in an upward trajectory, Crocs began to lay the foundation for an Initial

   Public Offering (“IPO”). The company turned a net profit of $16.7 million for 2005, and was

   named “Brand of the Year” by Footwear News. Then, in 2006, Crocs launched the largest footwear

   IPO in history, raising approximately $208 million in its 9.9 million-share offering.

          66.     The 2008 economic downturn impacted Crocs as hard as it did any other company.

   It was not until 2011 that Crocs saw its first rebound, when it opened hundreds of new stores and

   reported sales of $1 billion worldwide for the first time in its history.

          67.     Building on this success, the company implemented a return to the basics that relied

   on the goodwill it had established around the Crocs 3D Marks and Crocs Word Mark over the past

   decade by reintroducing the Classic Clog with attention-grabbing celebrity partnerships and a fresh

   ad campaign that acknowledged the company’s detractors. The new “Come As You Are”

   campaign invited footwear shoppers to be themselves, and to recognize the false choice between

   comfort and style by embracing quirky, clog-like foam shoes.

          68.     During the past few years, Crocs has seen continued and steady sales growth as a

   result of its revitalization. In 2020, the largest global fashion search platform, Lyst, reported that,

   based on web searches, the Classic Clog that is embodied in the Crocs 3D Marks was the eighth

   most wanted item in the world. The New York Times declared that “Crocs Won 2020,” and fashion

   bloggers predicted that “2021 will be the Year of the Croc.”




                                                     15
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 16 of 108




          69.     The sale of footwear bearing the Crocs 3D Marks and Crocs Word Mark is

   responsible for the edification of Crocs as an institution in the footwear industry, and the goodwill

   built into these marks that continue to carry the company to greater heights.

          B.      Crocs Footwear

          70.     Today, Crocs footwear can be found in hundreds of forms and color patterns,

   ranging from khaki canvas loafers to tie-dyed sandals. Among this wide variety of options, the

   Classic Clog that features the Crocs 3D Marks, as well as the Crocs Word Mark, remains the

   company’s flagship shoe.

          71.     Crocs has produced multiple lines of footwear that embody the Crocs 3D Marks

   and the Crocs Word Mark, beginning with the classic “Beach” model when the company first

   launched. The “Beach” Crocs shoes were soon after followed by the “Cayman”, “Metro” and

   “Bistro” lines that also reflect one or more of the Crocs Marks. As the brand’s forebearers, these

   shoes in particular have inspired countless imitations.

          72.     The Crocs Word Mark appears on all of its shoe models and the Crocs 3D Marks

   are also reflected in numerous Crocs styles and models, including at least the following current

   footwear, each of which may include multiple models: Classic Clog (including Bae, Platform and

   All-Terrain models), Baya Clog, Freesail Clog, and Crocs Littles Clog.

          C.      Crocs Vigorously Defends its Intellectual Property, Including its 3D Marks
                  and Word Mark

          73.     Crocs devotes significant time and resources to stopping infringement of its 3D

   Marks and Word Mark. Its enforcement actions are diverse and multifaceted, ranging from full

   litigation to educational outreach depending on what is warranted by the circumstances.

          74.     The scale of this infringement requires constant attention. Each year, enforcement

   officials around the world, including authorities in the United States, seize hundreds of thousands



                                                    16
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 17 of 108




   of shoes that improperly bear the Crocs 3D Marks and/or Word Mark. For many of these products,

   the United States is the intended final destination. In more recent years, the rise in consumer online

   shopping has enabled the sale of infringing footwear on an unprecedented scale. For example, in

   2018, Crocs’ defense efforts resulted in the termination of over 70,000 online auctions for

   infringing products, and the shutdown of over 1,500 websites, in the United States alone.

          75.     Crocs works with various third-party agencies to monitor and eradicate the

   infringing use of the 3D Marks and Word Mark. One such agency Crocs has used is MarkMonitor,

   which monitors websites around the world for unauthorized or improper use of Crocs’ trademark

   in their website content; the use of the Crocs brand in a domain name to redirect traffic to websites

   containing sponsored links or product listing for footwear sold by other companies; or web articles

   containing Crocs’ trademarks that are used to drive traffic to paid links.

   III.   DEFENDANTS

          76.     On information and belief, Defendants include manufacturers, distributors, and

   retailers that use the Asserted Trademarks in commerce without Crocs’ permission in a manner

   that is detrimental to Crocs and the goodwill and reputation Crocs enjoys with consumers. The

   particular Asserted Trademarks that each Defendant has violated or is violating is set forth in Table

   1 below:




                                                    17
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 18 of 108




          TABLE 1: Asserted Trademarks Violated by Defendants’ Accused Products




                                                    U.S. Trademark Registration



                                                                                  U.S. Trademark Registration
                                                    No. 5,149,328 (The 3D Mark)



                                                                                  No. 5,273,875 (The 3D Mark
                                                                                   with the textured heel and




                                                                                                                                The CROCS Word Mark
                                                                                        Decorative Band)


                                                                                                                The Vamp Mark
         Defendant’s Accused Products




    Cape Robbin                                            X                               X                    X
       Vigilante                                           X                               X                    X
       Gardener                                            X                               X                    X
    Crocsky: Crocsky Clog                                  X                               X                    X               X
    Fullbeauty Brands d/b/a Kingsize                       X                               X                    X
    Hawkins Footwear: Kids Rubber Clogs                    X                               X                    X
    Hobibear: Classic Graphic Garden Clogs
                                                           X                               X                    X
    Slip on Water Shoes
    Hobby Lobby: White Foam Clog Ladies
                                                           X                               X                    X               X
    Shoes
    Ink Tee: Crocs Clog Shoes                              X                               X                    X               X
    Loeffler Randall: Ezra Black Rubber Clog               X                               X                    X
    Walmart Inc. & Maxhouse Rise: Sandal                   X                               X                    X
    PW Shoes: Spring Summer Toddler Boys’
                                                           X                               X                    X
    Slingback Sandal Clogs
    Yoki: Lolli                                            X                               X                    X
    Shoe-Nami                                              X                               X                    X
        See Cape Robbin: Vigilante                         X                               X                    X               X
        See Cape Robbin: Gardener                          X                               X                    X               X
        See Yoki: Lolli                                    X                               X                    X
        See Wild Diva: Tomika                              X                               X                    X               X
        Toasty Clogs                                       X                               X                    X               X
        Fruity with Charms                                 X                               X                    X               X
    ZhengDe Network d/b/a Amoji: Garden
                                                           X                               X                    X
    Clogs




                                               18
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 19 of 108




             A.    Cape Robbin

             77.   On information and belief, Cape Robbin Inc. (“Cape Robbin”) is a California

   corporation with its principal place of business located at 1943 West Mission Blvd., Bldg. F

   Pomona, CA 91766.

                   1.     Cape Robbin’s Background

             78.   On information and belief, Cape Robbin was founded on or before August 2011.

   Cape Robbin’s website claims that the company “is a LA based fast fashion women footwear

   brand. We aim at delivering the latest fashion in women’s footwear to our CrBabes across the

   globe.”

             79.   Cape Robbin sells its products, including the Accused Products (NB: not a defined

   term) described below, directly through its website, caperobbin.com. On information and belief,

   Cape Robbin further sells Accused Products through a series of retailers, who in turn sell Accused

   Products online and through brick-and-mortar stores and through a variety of e-commerce

   platforms.

                   2.     Cape Robbin’s Accused Products

             80.   Cape Robbin uses a variety of lengthy, descriptive names to market and sell its

   Accused Products. For example, one type of Accused Product, the “Vigilante” footwear product

   is sold at least under the following names: “Vigilante-3 Ankle Strap Cut Out Hole Sandal with

   Pins-Sage”, “Vigilante-6 Ankle Strap Cut Out Hole Sandal with Gems-Black”, and “Vigilante-7

   Clogs Slippers for Women, Women’s Fashion Comfortable Slip on Slides Shoes with Fur.” On

   information and belief, “Vigilante” footwear products that are child-sized are sold under the name

   “Garden Doll.”

             81.   For convenience, the general styles of Accused Products sold by Cape Robbin

   include, but are not limited to: (a) the “Gardener” footwear product, which is sold with and without


                                                   19
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 20 of 108




   a fur lining; and (b) the “Vigilante” footwear product, which is also sold with and without a fur

   lining, and the colorable imitations of these two types of footwear products.

          82.     Representative images of the “Vigilante” footwear products are shown below:




          83.     Representative images of the “Gardener” footwear products are shown below:




                                                   20
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 21 of 108




          84.    On information and belief, Cape Robbin has promoted and sold additional shoe

   models bearing the 3D Marks under various names and style descriptions.

          85.    The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made in

   China.”

                 3.      Cape Robbin’s Unfair Acts, Infringement, and Dilution of the Crocs 3D
                         Marks

          86.    For the reasons set forth below, Cape Robbin’s Accused Products infringe and are

   likely to dilute Crocs 3D Marks.




                                                 21
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 22 of 108




                          a.     Crocs Owned Protectable and Famous Trademark Rights
                                 Before Cape Robbin Promoted and Sold Accused Products

          87.     On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Cape Robbin began promoting and selling the Accused Products after the

   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          88.     The ’328 Registration and ’875 Registration relevant to Cape Robbin’s violations

   are also the subject of duly issued United States Trademark Registrations.

                          b.     Cape Robbin’s Accused Products Are Likely to Cause
                                 Confusion with the Crocs 3D Marks, and Have Already Caused
                                 Actual Confusion

          89.     As shown in Figure 3 below, Cape Robbin’s Accused Products bear designs that

   are likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.




                                                   22
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 23 of 108




      FIGURE 3: Representative Images of Cape Robbin Accused Products and the Crocs
                                 Asserted Trademarks
                                              Registration No.          Registration No.
          Accused Products
                                                 5,149,328                 5,273,875




                “Vigilante”




                “Gardener”

          90.    On information and belief, Consumers have actually confused Cape Robbin’s

   Accused Products with Crocs’ footwear products that bear the 3D Marks. For example, one of

   Cape Robbin’s retailers, Bijora Inc., d/b/a Akira, features reviews of “Verified Buyers” of Cape

   Robbin’s Accused Products on its website, shopakira.com. One such “Verified Buyer” Toya,

   claims in a January 18, 2021 review that “I so love my crocs”:




                                                  23
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 24 of 108




          91.     Another “Verified Buyer”, Bianca, wrote a review on December 28, 2020 stating,

   “I love these platform crocs”:




          92.     A third “Verified Buyer” named “Princess” again called the shoes “Crocs”:




          93.     Yet a fourth “Verified Buyer” named Kiara titled her June 4, 2019 review “Best

   crocs” and wrote that they “look so comfy”:




                                                 24
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 25 of 108




           94.       These reviews evidence the actual confusion consumers had for Cape Robbin’s

   Accused “Gardener” Products even at the point of sale.

                            c.     Cape Robbin Intended to Copy the Crocs 3D Marks and to
                                   Infringe and Dilute the Crocs 3D Marks

           95.       Cape Robbin’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Cape Robbin’s Accused Products

   on the one hand, and the famous Crocs 3D Marks on the other hand. On information and belief,

   the overwhelming similarities are due to Cape Robbin’s intentional copying.

                            d.     Cape Robbin Promotes and Sells Accused Products in
                                   Competition with Crocs’ Promotion and Sales of Products
                                   Bearing the Asserted Trademarks

           96.       On information and belief, Cape Robbin promotes and sells its Accused Products

   online through its own website, caperobbin.com, as well as through other online retailers such as

   shopakira.com, amazon.com, lamodishboutique.com, and shoenami.net. On information and

   belief, Cape Robbin has also sold its Accused Products through various other retail stores and

   internet sites.

           97.       On information and belief, Cape Robbin’s Accused Products have been promoted

   and sold at prices ranging from approximately $24 to $60.

           98.       On information and belief, Cape Robbin promotes and sells its Accused Products

   as casual or lifestyle shoes primarily for women of all ages.




                                                    25
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 26 of 108




                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Cape Robbin’s Accused Products

          99.     Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Cape Robbin’s Accused Products

   when confronted with promotions and sales of Cape Robbin’s Accused Products.

          100.    In the post-sale context, where actual or potential consumers of shoes may only see

   Cape Robbin’s Accused Products on someone’s feet in passing, consumers are also likely to

   mistake the source, affiliation, or sponsorship of Cape Robbin’s Accused Products with Crocs

   and/or the Asserted Trademarks, or to associate the Accused Products with Crocs and/or the

   Asserted Trademarks.

                          f.      Cape Robbin’s Accused Products Are Likely to Cause
                                  Confusion and Dilutive Associations with Crocs or the Crocs 3D
                                  Marks

          101.    Due to the overwhelming similarities between Cape Robbin’s Accused Products

   and the Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion

   between Cape Robbin or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a

   likelihood of dilution between the same.

          B.      Crocsky

          102.    On information and belief, Crocsky (“Crocsky”) is an unincorporated business with

   its principal place of business at 1401 Lavac St., Austin, TX 78701.

                  1.      Crocsky’s Background

          103.    On information and belief, Crocsky is an e-commerce business engaged solely in

   making knockoffs of Crocs’ products, and does not appear to have any other legitimate business.



                                                     26
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 27 of 108




          104.    Crocksy sells its knockoff products through its website, crocsky.com. Despite the

   name, this website is not authorized by or otherwise affiliated with Crocs.

                  2.     Crocsky’s Accused Products

          105.    Crocsky’s Accused Products include at least its “Crocsky Clog” and colorable

   imitations thereof. Representative images of Crocsky’s Accused Products are shown below:




          106.    Crocsky has promoted and sold additional shoe models bearing the 3D Marks under

   various names and style descriptions. In particular, a screenshot of its website reveals the

   immensity of its infringement:




                                                   27
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 28 of 108




          107.   The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made in

   China.”

                 3.      Crocsky’s Unfair Acts, Infringement, and Dilution of the Crocs 3D
                         Marks

          108.   For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs 3D Marks.




                                                 28
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 29 of 108




                          a.     Crocs Owned Protectable and Famous Trademark Rights
                                 Before Crocsky Promoted and Sold Accused Products

          109.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Crocsky began promoting and selling the Accused Products after the

   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          110.    The ’328 Registration and ’875 Registration relevant to Crocsky’s violations are

   also the subject of duly issued United States Trademark Registrations.

                          b.     Crocsky’s Accused Products Are Likely to Cause Confusion
                                 with the Crocs 3D Marks

          111.    As shown in Figure 5 below, Crocsky’s Accused Products bear designs that are

   likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.




                                                   29
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 30 of 108




   FIGURE 5: Representative Images of Crocsky’s Accused Products and the Crocs Asserted
                                       Trademarks
        Accused Products                   Registration No. 5,149,328        Registration No. 5,273,875




         “Crocsky Clog”

                         c.      Crocksy Intended to Copy the Crocs 3D Marks and to Infringe
                                 and Dilute the Crocs 3D Marks

          112.    Crocsky’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Crocsky’s Accused Products on the

   one hand, and the famous Crocs 3D Marks on the other hand. On information and belief, the

   overwhelming similarities are due to Crocsky’s intentional copying. Crocsky’s copying is also

   evidenced by its use of the Crocs Word Mark, as detailed below.

          113.    Further, on information and belief, Crocsky is selling products through websites

   including etsy.com under a variety of aliases in order to evade detection, further evidencing its

   intent to copy the 3D Mark.

                         d.      Crocsky Promotes and Sells Accused Products in Competition
                                 with Crocs’ Promotion and Sales of Products Bearing the
                                 Asserted Trademarks

          114.    On information and belief, Crocsky promotes and sells its Accused Products

   primarily through the Internet.




                                                  30
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 31 of 108




          115.    On information and belief, Crocsky’s Accused Products have been promoted and

   sold for approximately $30.

          116.    On information and belief, Crocsky promotes and sells its Accused Products as a

   unisex casual or lifestyle shoe.

                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Crocsky’s Accused Products

          117.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Crocsky’s Accused Products when

   confronted with promotions and sales of Crocsky’s Accused Products.

          118.    Further, in the post-sale context, where actual or potential consumers of shoes may

   only see Crocsky’s Accused Products on someone’s feet in passing, consumers are also likely to

   mistake the source, affiliation, or sponsorship of Crocsky’s Accused Products with Crocs and/or

   the Asserted Trademarks, or to associate the Accused Products with Crocs and/or the Asserted

   Trademarks.

                          f.      Crocsky’s Accused Products Are Likely to Cause Confusion and
                                  Dilutive Associations with Crocs or the Crocs 3D Marks

          119.    Due to the overwhelming similarities between Crocsky’s Accused Products and the

   Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion between

   Crocsky or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a likelihood of

   dilution between the same.




                                                     31
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 32 of 108




                  4.     Crocsky’s Unfair Acts, Infringement, and Dilution of the Crocs Word
                         Mark

          120.    For the reasons set forth below, these Accused Products infringe and are likely to

   dilute the Crocs Word Mark.

                         a.      Crocs Owned Protectable and Famous Trademark Rights
                                 Before Crocsky Promoted and Sold Accused Products

          121.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Crocsky began promoting and selling the Accused Products after the Word

   Mark was registered and became well-recognized and famous.

          122.    The Asserted Word Mark relevant to Crocsky’s violations is also the subject of a

   duly issued United States Trademark Registration.

                         b.      Crocsky’s Use of the Word Mark in Connection with its Sale of
                                 the Accused Products Is Likely to Cause Confusion with the
                                 Crocs Word Mark

          123.    Crocsky uses the Crocs Word Mark in connection with the marketing and sale of

   goods on its website. Crocsky uses the Crocs Word Mark both with respect to the names of its

   Accused Products and the marketing materials through which it sells the products.

          124.    Most notably, the name “Crocksy” is a blatant attempt to ride on the goodwill

   consumers associate with Crocs’ products.

          125.    Further, Crocsky repeatedly uses the Word Mark “CROCS” throughout its website

   with respect to the marketing and sale of its “Crocsky Clogs” footwear products, and has an entire

   section of its website dedicated to (unauthorized) “CROCS”, as shown below:




                                                  32
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 33 of 108




          126.    Crocsky’s use of this Word Mark is likely to cause confusion among consumers,

   who are likely to mistakenly believe that Crocs is the source of these Accused Products.

                         c.      Crocsky Intended to Copy the Crocs Word Mark and to
                                 Infringe and Dilute the Crocs Word Mark

          127.    Crocsky’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from their use of the word “CROCS” to sell footwear products. Crocsky is

   using the exact Word Mark without alteration on its website, and is barely modifying the Word

   Mark with respect to naming its Accused Products. On information and belief, this was

   intentionally done to copy the Crocs Word Mark.

          128.    Further, on information and belief, Crocsky is selling products through websites,

   including etsy.com, under a variety of aliases in order to evade detection, further evidencing its

   intent to copy the Word Mark.



                                                  33
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 34 of 108




                          d.      Crocsky Promotes and Sells Accused Products in Competition
                                  with Crocs’ Promotion and Sale of Products Bearing the
                                  Asserted Trademarks

          129.    On information and belief, Crocsky promotes and sells its Accused Products online

   through its own website, crocsky.com.

          130.    On information and belief, Crocsky’s Accused Products have been promoted and

   sold for approximately $30.

          131.    On information and belief, Crocsky promotes and sells its Accused Products as a

   unisex casual or lifestyle shoe.

                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Crocsky’s Accused Products

          132.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest and at the point of purchase. Even more

   sophisticated consumers are likely to experience cognitive dissonance regarding the source,

   affiliation, sponsorship, or association of Crocsky’s Accused Products when confronted with

   promotions and sales of Crocsky’s Accused Products.

                          f.      Crocsky’s Accused Products Are Likely to Cause Confusion and
                                  Dilutive Associations with Crocs or the Crocs Word Mark

          133.    For the reasons set forth above and due to Crocsky’s outright copying of the Crocs

   Word Mark, there is (a) a likelihood of confusion between Crocsky or its Accused Products, and

   Crocs or the Crocs Word Mark, and/or (b) a likelihood of dilution between the same.

          C.      Fullbeauty Brandsd/b/a Kingsize

          134.    On information and belief, Fullbeauty Brands, Inc. d/b/a Kingsize (“Fullbeauty”)

   is a Delaware corporation with its principal place of business at 1 New York Plaza, New York,

   NY 10004.




                                                   34
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 35 of 108




                  1.     Fullbeauty’s Background

          135.    On information and belief, Fullbeauty was founded on or before October 31, 1994.

          136.    Fullbeauty primarily sells its products through its website, kingsize.com.

                  2.     Fullbeauty’s Accused Products

          137.    Fullbeauty’s Accused Products include at least its “Kingsize Wide Width Rubber

   Clogs” footwear products and colorable imitations thereof. Representative images of Fullbeauty’s

   Accused Products are shown below:




          138.    On information and belief, Fullbeauty has promoted and sold additional shoe

   models bearing the 3D Marks under various names and style descriptions.

          139.    The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes are branded with the mark “Made

   in China.”

                  3.     Fullbeauty’s Unfair Acts, Infringement, and Dilution of the Crocs 3D
                         Marks

          140.    For the reasons set forth below, these Accused Products infringe and are likely to

   dilute the Crocs 3D Marks.




                                                   35
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 36 of 108




                          a.     Crocs Owned Protectable and Famous Trademark Rights
                                 Before Fullbeauty Promoted and Sold Accused Products

          141.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Fullbeauty began promoting and selling the Accused Products after the

   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          142.    The ’328 Registration and ’875 Registration relevant to Fullbeauty’s violations are

   also the subject of duly issued United States Trademark Registrations.

                          b.     Fullbeauty’s Accused Products Are Likely to Cause Confusion
                                 with the Crocs 3D Marks

          143.    As shown in Figure 6 below, Fullbeauty’s Accused Products bear designs that are

   likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.




                                                   36
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 37 of 108




       FIGURE 6: Representative Images of Fullbeauty’s Accused Products and the Crocs
                                  Asserted Trademarks
                                                Registration No.          Registration No.
          Accused Products
                                                   5,149,328                  5,273,875




  “Kingsize Wide Width Rubber Clogs”

                           c.    Fullbeauty Intended to Copy the Crocs 3D Marks and to
                                 Infringe and Dilute the Crocs 3D Marks

          144.    Fullbeauty’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Fullbeauty’s Accused Products on

   the one hand, and the famous Crocs 3D Marks on the other hand. On information and belief, the

   overwhelming similarities are due to Fullbeauty’s intentional copying.

                           d.    Fullbeauty Promotes and Sells Accused Products in
                                 Competition with Crocs’ Promotion and Sales of Products
                                 Bearing the Asserted Trademarks

          145.    On information and belief, Fullbeauty promotes and sells its Accused Products

   through the internet.

          146.    On information and belief, Fullbeauty Accused Products have been promoted and

   sold for approximately $10.

          147.    On information and belief, Fullbeauty promotes and sells its Accused Products as

   casual or lifestyle shoe designed primarily for adult men.




                                                   37
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 38 of 108




                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Fullbeauty’s Accused Products

          148.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Fullbeauty’s Accused Products

   when confronted with promotions and sales of Fullbeauty’s Accused Products.

          149.    In the post-sale context, where actual or potential consumers of shoes may only see

   Fullbeauty’s Accused Products on someone’s feet in passing, consumers are also likely to mistake

   the source, affiliation, or sponsorship of Fullbeauty’s Accused Products with Crocs and/or the

   Asserted Trademarks, or to associate the Accused Products with Crocs and/or the Asserted

   Trademarks.

                          f.      Fullbeauty’s Accused Products Are Likely to Cause Confusion
                                  and Dilutive Associations with Crocs or the Crocs 3D Marks

          150.    Due to the overwhelming similarities between Fullbeauty’s Accused Products and

   the Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion

   between Fullbeauty or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a

   likelihood of dilution between the same.

          D.      Hawkins

          151.    On information and belief, Hawkins Footwear, Sports, Military & Dixie Store

   (“Hawkins”) is an unincorporated business with its principal place of business at 6083 New Jesup

   Hwy., Suite J, Brunswick, GA 31523.

                  1.      Hawkins’ Background

          152.     According to its website, Hawkins is a store that sells footwear, sports, military,

   and southern heritage products.


                                                     38
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 39 of 108




            153.   Hawkins primarily sells its products through its store and website,

   www.hawkinsfootwear.com. On information and belief, Hawkins was founded around 2013.

                   2.     Hawkins’ Accused Products

            154.   Hawkins’ Accused Products include at least its “Rubber Clogs” footwear products

   and colorable imitations thereof. Representative images of Hawkins’ Accused Products are shown

   below:




            155.   On information and belief, Hawkins has promoted and sold additional shoe models

   bearing the 3D Marks under various names and style descriptions.

            156.   The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made in

   China.”

                   3.     Hawkins’ Unfair Acts, Infringement, and Dilution of the Crocs 3D
                          Marks

            157.   For the reasons set forth below, these Accused Products infringe and are likely to

   dilute the Crocs 3D Marks.




                                                   39
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 40 of 108




                          a.     Crocs Owned Protectable and Famous Trademark Rights
                                 Before Hawkins Promoted and Sold Accused Products

          158.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Hawkins began promoting and selling the Accused Products after the

   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          159.    The ’328 Registration and ’875 Registration relevant to Hawkins’ violations are

   also the subject of duly issued United States Trademark Registrations.

                          b.     Hawkins’ Accused Products Are Likely to Cause Confusion
                                 with the Crocs 3D Marks

          160.    As shown in Figure 7 below, Hawkins’ Accused Products bear designs that are

   likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.




                                                   40
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 41 of 108




   FIGURE 7: Representative Images of Hawkins’ Accused Products and the Crocs Asserted
                                      Trademarks
                                             Registration No.           Registration No.
        Accused Products
                                                 5,149,328                 5,273,875




           “Kids Rubber Clogs”


                           c.      Hawkins Intended to Copy the Crocs 3D Marks and to Infringe
                                   and Dilute the Crocs 3D Marks

           161.    Hawkins’ intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Hawkins’ Accused Products on

   the one hand, and the famous Crocs 3D Marks on the other hand. On information and belief, the

   overwhelming similarities are due to Hawkins’ intentional copying.

                           d.      Hawkins Promotes and Sells Accused Products in Competition
                                   with Crocs’ Promotion and Sales of Products Bearing the
                                   Asserted Trademarks

           162.    On information and belief, Hawkins promotes and sells its Accused Products in its

   store and through the internet, as well as through its retail store.

           163.    On information and belief, Hawkins’ Accused Products have been promoted and

   sold for approximately $23 for two pairs, inclusive of shipping and taxes.

           164.    On information and belief, Hawkins promotes and sells its Accused Products as a

   casual or lifestyle shoe designed primarily for men, women, and children.



                                                     41
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 42 of 108




                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Hawkins’ Accused Products

          165.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Hawkins’ Accused Products when

   confronted with promotions and sales of Hawkins’ Accused Products.

          166.    In the post-sale context, where actual or potential consumers of shoes may only see

   Hawkins’ Accused Products on someone’s feet in passing, consumers are also likely to mistake

   the source, affiliation, or sponsorship of Hawkins’ Accused Products with Crocs and/or the

   Asserted Trademarks, or to associate the Accused Products with Crocs and/or the Asserted

   Trademarks.

                          f.      Hawkins’ Accused Products Are Likely to Cause Confusion and
                                  Dilutive Associations with Crocs or the Crocs 3D Marks

          167.    Due to the overwhelming similarities between Hawkins’ Accused Products and the

   Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion between

   Hawkins Footwear or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a

   likelihood of dilution between the same.

          E.      Hobibear

          168.    On information and belief, Hobibear Shoes and Clothing Ltd. (“Hobibear”) is a

   Colorado limited liability company with its principal place of business at 173 N. 17th Ct., Brighton,

   CO 80601.

                  1.      Hobibear’s Background

          169.    On information and belief, Hobibear was founded on or before March 1, 2021. Id.




                                                     42
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 43 of 108




          170.   Hobibear primarily sells its products through e-commerce channels, including

   amazon.com.

                 2.      Hobibear’s Accused Products

          171.   Hobibear’s Accused Products include at least its “Classic Graphic Garden Clogs

   Slip on Water Shoes” footwear products and colorable imitations thereof. Representative images

   of Hobibear’s Accused Products are shown below:




          172.   On information and belief, Hobibear has promoted and sold additional shoe models

   bearing the 3D Marks under various names and style descriptions.

          173.   The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made in

   China.”

                 3.      Hobibear’s Unfair Acts, Infringement, and Dilution of the Crocs 3D
                         Marks

          174.   For the reasons set forth below, these Accused Products infringe and are likely to

   dilute the Crocs 3D Marks.




                                                 43
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 44 of 108




                          a.     Crocs Owned Protectable and Famous Trademark Rights
                                 Before Hobibear Promoted and Sold Accused Products

          175.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Hobibear began promoting and selling the Accused Products after the

   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          176.    The ’328 Registration and ’875 Registration relevant to Hobibear’s violations are

   also the subject of duly issued United States Trademark Registrations.

                          b.     Hobibear’s Accused Products Are Likely to Cause Confusion
                                 with the Crocs 3D Marks

          177.    As shown in Figure 8 below, Hobibear’s Accused Products bear designs that are

   likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.




                                                   44
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 45 of 108




        FIGURE 8: Representative Images of Hobibear’s Accused Products and the Crocs
                                   Asserted Trademarks
                                               Registration No.           Registration No.
           Accused Products
                                                  5,149,328                  5,273,875




“Classic Graphic Garden Clogs Slip on Water
                  Shoes”


                           c.    Hobibear Intended to Copy the Crocs 3D Marks and to Infringe
                                 and Dilute the Crocs 3D Marks

          178.    Hobibear’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Hobibear’s Accused Products on

   the one hand, and the famous Crocs 3D Marks on the other hand. On information and belief, the

   overwhelming similarities are due to Hobibear’s intentional copying.

                           d.    Hobibear Promotes and Sells Accused Products in Competition
                                 with Crocs’ Promotion and Sales of Products Bearing the
                                 Asserted Trademarks

          179.    On information and belief, Hobibear promotes and sells its Accused Products

   through the internet.

          180.    On information and belief, Hobibear’s Accused Products have been promoted and

   sold for approximately $19.




                                                 45
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 46 of 108




          181.    On information and belief, Hobibear promotes and sells its Accused Products as a

   casual or lifestyle shoe designed primarily for men, women, and children.

                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Hobibear’s Accused Products

          182.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Hobibear’s Accused Products when

   confronted with promotions and sales of Hobibear’s Accused Products.

          183.    In the post-sale context, where actual or potential consumers of shoes may only see

   Hobibear’s Accused Products on someone’s feet in passing, consumers are also likely to mistake

   the source, affiliation, or sponsorship of Hobibear’s Accused Products with Crocs and/or the

   Asserted Trademarks, or to associate the Accused Products with Crocs and/or the Asserted

   Trademarks.

                          f.      Hobibear’s Accused Products Are Likely to Cause Confusion
                                  and Dilutive Associations with Crocs or the Crocs 3D Marks

          184.    Due to the overwhelming similarities between Hobibear’s Accused Products and

   the Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion

   between Hobibear or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a

   likelihood of dilution between the same.

          F.      Hobby Lobby

          185.    On information and belief, Hobby Lobby Stores, Inc. (“Hobby Lobby”) is a

   Oklahoma corporation with its principal place of business located at 7707 SW 44th St., Oklahoma

   City, OK 73179.




                                                     46
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 47 of 108




                  1.     Hobby Lobby’s Background

          186.    On information and belief, Hobby Lobby was founded in 1972. Hobby Lobby

   describes itself as having “more than 900 stores” and as “the largest privately owned arts-and-

   crafts retailer in the world with over 43,000 employees and operating in forty-seven states.”

          187.    Hobby Lobby sells its products through its retail store locations and through its

   website, hobbylobby.com.

                  2.     Hobby Lobby’s Accused Products

          188.    Hobby Lobby’s Accused Products include at least its “White Foam Clog Ladies

   Shoes” footwear products and colorable imitations thereof. Representative images of Hobby

   Lobby’s Accused Products are shown below:




          189.    On information and belief, Hobby Lobby has promoted and sold additional shoe

   models bearing the 3D Marks under various names and style descriptions.

          190.    The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made in

   China.”




                                                   47
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 48 of 108




                  3.      Hobby Lobby’s Unfair Acts, Infringement, and Dilution of the Crocs
                          3D Marks

          191.    For the reasons set forth below, these Accused Products infringe and are likely to

   dilute the Crocs 3D Marks.

                          a.     Crocs Owned Protectable and Famous Trademark Rights
                                 Before Hobby Lobby Promoted and Sold Accused Products

          192.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Hobby Lobby began promoting and selling the Accused Products after the

   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          193.    The ’328 Registration and ’875 Registration relevant to Hobby Lobby’s violations

   are also the subject of duly issued United States Trademark Registrations.

                          b.     Hobby Lobby’s Accused Products Are Likely to Cause
                                 Confusion with the Crocs 3D Marks

          194.    As shown in Figure 9 below, Hobby Lobby’s Accused Products bear designs that

   are likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.




                                                   48
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 49 of 108




     FIGURE 9: Representative Images of Hobby Lobby’s Accused Products and the Crocs
                                  Asserted Trademarks
                                              Registration No.          Registration No.
         Accused Products
                                                 5,149,328                 5,273,875




    “White Foam Clog Ladies Shoes”

                          c.      Hobby Lobby Intended to Copy the Crocs 3D Marks and to
                                  Infringe and Dilute the Crocs 3D Marks

          195.    Hobby Lobby’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Hobby Lobby’s Accused Products

   on the one hand, and the famous Crocs 3D Marks on the other hand. On information and belief,

   the overwhelming similarities are due to Hobby Lobby’s intentional copying. Hobby Lobby’s

   copying is also evidenced by its use of the Crocs Word Mark, as detailed below.

                          d.      Hobby Lobby Promotes and Sells Accused Products in
                                  Competition with Crocs’ Promotion and Sales of Products
                                  Bearing the Asserted Trademarks

          196.    On information and belief, Hobby Lobby promotes and sells its Accused Products

   at retail stores in the United States and through the internet through its website, hobbylobby.com.

          197.    On information and belief, Hobby Lobby’s Accused Products have been promoted

   and sold for approximately $12.

          198.    On information and belief, Hobby Lobby promotes and sells its Accused Products

   as a casual or lifestyle shoe designed primarily for people of all ages.


                                                    49
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 50 of 108




                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Hobby Lobby’s Accused Products

          199.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Hobby Lobby’s Accused Products

   when confronted with promotions and sales of Hobby Lobby’s Accused Products.

          200.    In the post-sale context, where actual or potential consumers of shoes may only see

   Hobby Lobby’s Accused Products on someone’s feet in passing, consumers are also likely to

   mistake the source, affiliation, or sponsorship of Hobby Lobby’s Accused Products with Crocs

   and/or the Asserted Trademarks, or to associate the Accused Products with Crocs and/or the

   Asserted Trademarks.

                          f.      Hobby Lobby’s Accused Products Are Likely to Cause
                                  Confusion and Dilutive Associations with Crocs or the Crocs 3D
                                  Marks

          201.    Due to the overwhelming similarities between Hobby Lobby’s Accused Products

   and the Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion

   between Hobby Lobby or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a

   likelihood of dilution between the same.

                  4.      Hobby Lobby’s Unfair Acts, Infringement, and Dilution of the Crocs
                          Word Mark

          202.    For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs Word Mark.




                                                     50
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 51 of 108




                         a.      Crocs Owned Protectable and Famous Trademark Rights
                                 Before Hobby Lobby Promoted and Sold Accused Products

          203.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Hobby Lobby began promoting and selling the Accused Products after the

   Word Mark was registered and became well-recognized and famous.

          204.    The Asserted Word Mark relevant to Hobby Lobby’s violations is also the subject

   of a duly issued United States Trademark Registration.

                         b.      Hobby Lobby’s Use of the Word Mark in Connection with its
                                 Sale of the Accused Products Is Likely to Cause Confusion with
                                 the Crocs Word Mark

          205.    Hobby Lobby uses the Crocs Word Mark in connection with the marketing and sale

   of goods on its website. Hobby Lobby uses the Crocs Word Mark both with respect to the names

   of its Accused Products and the marketing materials through which it sells the products.

          206.    For example, Hobby Lobby uses the Word Mark “CROCS” with respect to the

   marketing and sale of its “White Foam Clog Ladies Shoes” footwear products. Hobby Lobby uses

   the Word Mark on the packaging. A representative image is shown below:




          207.    Hobby Lobby’s use of this Word Mark is likely to cause confusion among

   consumers, who are likely to mistakenly believe that Crocs is the source of these Accused

   Products.


                                                  51
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 52 of 108




                           c.      Hobby Lobby Intended to Copy the Crocs Word Mark and to
                                   Infringe and Dilute the Crocs Word Mark

             208.   Hobby Lobby’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from their use of the word “CROCS” to sell footwear products. Hobby Lobby

   is using the exact Word Mark without alteration. On information and belief, this was intentionally

   done to copy Crocs Word Mark.

                           d.      Hobby Lobby Promotes and Sells Accused Products in
                                   Competition with Crocs’ Promotion and Sale of Products
                                   Bearing the Asserted Trademarks

             209.   On information and belief, Hobby Lobby promotes and sells its Accused Products

   online through its own website, hobbylobby.com, as well as through a variety of brick-and-mortar

   stores.

             210.   On information and belief, Hobby Lobby’s Accused Products have been promoted

   and sold for approximately $12.

             211.   On information and belief, Hobby Lobby promotes and sells its Accused Products

   as casual or lifestyle shoes primarily for women of all ages.

                           e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                   Associations Caused by Hobby Lobby’s Accused Products

             212.   Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest or at the point of purchase. Even more

   sophisticated consumers are likely to experience cognitive dissonance regarding the source,

   affiliation, sponsorship, or association of Hobby Lobby’s Accused Products when confronted with

   promotions and sales of Hobby Lobby’s Accused Products.




                                                     52
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 53 of 108




                         f.     Hobby Lobby’s Accused Products Are Likely to Cause
                                Confusion and Dilutive Associations with Crocs or the Crocs
                                Word Mark

          213.   For the reasons set forth above and due to Hobby Lobby’s outright copying of the

   Crocs Word Mark, there is (a) a likelihood of confusion between Hobby Lobby or its Accused

   Products, and Crocs or the Crocs Word Mark, and/or (b) a likelihood of dilution between the same.

          G.     Ink Tee

          214.   On information and belief, Ink Tee (“Ink Tee”) is an unincorporated business with

   its principal place of business at 811 Wilshire Blvd., Los Angeles, CA 90017.

                 1.      Ink Tee’s Background

          215.   On information and belief, Ink Tee is an e-commerce business founded in 2017 that

   focuses primarily on selling a variety of clothing, including unisex footwear products. These

   products are sold primarily through the website, inkteeshop.com. On information and belief, this

   website is owned and operated by Ink Tee. Id.

                 2.      Ink Tee’s Accused Products

          216.   Ink Tee’s Accused Products include at least its “Crocs Clog Shoes” footwear

   products and colorable imitations thereof. Representative images of Ink Tee’s Accused Products

   are shown below:




                                                   53
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 54 of 108




          217.   The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made in

   China.”

                 3.      Ink Tee’s Unfair Acts, Infringement, and Dilution of the Crocs 3D
                         Marks

          218.   For the reasons set forth below, these Accused Products infringe and are likely to

   dilute the Crocs 3D Marks.

                         a.     Crocs Owned Protectable and Famous Trademark Rights
                                Before Ink Tee Promoted and Sold Accused Products

          219.   On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Ink Tee began promoting and selling the Accused Products after the

   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.




                                                 54
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 55 of 108




          220.    The ’328 Registration and ’875 Registration relevant to Ink Tee’s violations are

   also the subject of duly issued United States Trademark Registrations.

                          b.     Ink Tee’s Accused Products Are Likely to Cause Confusion with
                                 the Crocs 3D Marks

          221.    As shown in Figure 10 below, Ink Tee’s Accused Products bear designs that are

   likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.

   FIGURE 10: Representative Images of Ink Tee’s Accused Products and the Crocs Asserted
                                       Trademarks
                                               Registration No.           Registration No.
         Accused Products
                                                  5,149,328                  5,273,875




            “Crocs Clog Shoes”




                                                   55
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 56 of 108




                         c.      Ink Tee Intended to Copy the Crocs 3D Marks and to Infringe
                                 and Dilute the Crocs 3D Marks

          222.    Ink Tee’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Ink Tee’s Accused Products on the

   one hand, and the famous Crocs 3D Marks on the other hand. On information and belief, the

   overwhelming similarities are due to Ink Tee’s intentional copying.

          223.    Additionally, Ink Tee maintains a blog on its website that suggests there is an

   affiliation between Crocs and Ink Tee, even though no such affiliation exists. A screenshot of this

   blog is reproduced below:




                                                   56
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 57 of 108




          224.   Similar posts falsely suggesting an affiliation between Crocs and Ink Tee may be

   found at inkteeshop.com/blog.

          225.   Furthermore, Ink Tee uses a variety of aliases to sell its Accused Products through

   websites such as etsy.com. On information and belief, Ink Tee does this to evade detection of its

   infringement. In Figure 11 below, representative images of listings on inkteeshop.com are



                                                  57
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 58 of 108




   compared against similar listings on etsy.com with the names of the purported sellers listed on

   etsy.com:

   FIGURE 11: Representative Images of Ink Tee’s Accused Products and its Products Listed
                            under various Aliases on Etsy.com
                                                                          Name of the
         Ink Tee Image                        Etsy Image                 Purported Etsy
                                                                             Seller




                                                                                  O7Roseshop




                                                                               MarcDanielStore
                                                                                    US




                                                 58
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 59 of 108




                                                                                      Name of the
             Ink Tee Image                            Etsy Image                     Purported Etsy
                                                                                         Seller




                                                                                     BradleyJMaier




            226.   As seen above, the Etsy sellers “O7Roseshop” and “MarcDanielStoreUS” include

   photographs in their listings on etsy.com that are similar or identical to product photographs listed

   on inkteeshop.com. Similarly, the Etsy seller “BradleyJMaier” uses the same background to

   display its shoes on etsy.com as a background featured in a listing on inkteeshop.com.

            227.   Moreover, and as can be seen in the images above, Ink Tee’s Accused Products

   incorporate a variety of different brands including “Busch Light,” “Oakland Raiders,” and “Coors

   Light,” which on information and belief are all protected by various third-party trademarks. On

   information and belief, Ink Tee does not have authorization from these third-party trademark

   holders to use these trademarks, further evidencing Ink Tee’s intent to copy the 3D Mark.

            228.   Ink Tee’s copying is also evidenced by its use of the Crocs Word Mark, as detailed

   below.

                          d.      Ink Tee Promotes and Sells Accused Products in Competition
                                  with Crocs’ Promotion and Sales of Products Bearing the
                                  Asserted Trademarks

            229.   On information and belief, Ink Tee promotes and sells its Accused Products

   Primarily through the internet.


                                                    59
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 60 of 108




          230.    On information and belief, Ink Tee’s Accused Products have been promoted and

   sold for approximately $36.

          231.     On information and belief, Ink Tee promotes and sells its Accused Products as a

   casual or lifestyle shoe primarily for people of all ages.

                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Ink Tee’s Accused Products

          232.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Ink Tee’s Accused Products when

   confronted with promotions and sales of Ink Tee’s Accused Products.

          233.    Further, in the post-sale context, where actual or potential consumers of shoes may

   only see Ink Tee’s Accused Products on someone’s feet in passing, consumers are also likely to

   mistake the source, affiliation, or sponsorship of Ink Tee’s Accused Products with Crocs and/or

   the Asserted Trademarks, or to associate the Accused Products with Crocs and/or the Asserted

   Trademarks.

                          f.      Ink Tee’s Accused Products Are Likely to Cause Confusion and
                                  Dilutive Associations with Crocs or the Crocs 3D Marks

          234.    Due to the overwhelming similarities between Ink Tee’s Accused Products and the

   Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion between

   Ink Tee or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a likelihood of

   dilution between the same.




                                                     60
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 61 of 108




                 4.      Ink Tee’s Unfair Acts, Infringement, and Dilution of the Crocs Word
                         Mark

          235.   For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs Word Mark.

                         a.     Crocs Owned Protectable and Famous Trademark Rights
                                Before Ink Tee Promoted and Sold Accused Products

          236.   On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Ink Tee began promoting and selling the Accused Products after the Word

   Mark was registered and became well-recognized and famous.

          237.   The Asserted Word Mark relevant to Ink Tee’s violations is also the subject of a

   duly issued United States Trademark Registration.

                         b.     Ink Tee’s Use of the Word Mark in Connection with its Sale of
                                the Accused Products Is Likely to Cause Confusion with the
                                Crocs Word Mark

          238.   Ink Tee uses the Crocs Word Mark in connection with the marketing and sale of

   goods on its website. Ink Tee uses the Crocs Word Mark both with respect to the names of its

   Accused Products and the marketing materials through which it sells the products.

          239.   For example, Ink Tee uses the Word Mark “Croc” with respect to the marketing

   and sale of its “Crocs Clog Shoes” footwear products. Ink Tee uses the Word Mark both for the

   name of its shoe, as well as on multiple places on its website. Further, Ink Tee uses the term

   “CROCS” in the packaging for its products, as shown below:




                                                 61
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 62 of 108




          240.    Ink Tee’s use of this Word Mark is likely to cause confusion among consumers,

   who are likely to mistakenly believe that Crocs is the source of these Accused Products.

                         c.      Ink Tee Intended to Copy the Crocs Word Mark and to Infringe
                                 and Dilute the Crocs Word Mark

          241.    Ink Tee’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from its use of the word “CROCS” to sell footwear products. Ink Tee is using

   the exact Word Mark without alteration on its website, and is barely modifying the Word Mark

   with respect to naming its Accused Products. On information and belief, this was intentionally

   done to copy Crocs Word Mark.

          242.    Additionally, and as discussed above, Ink Tee maintains a blog on its website that

   suggests there is an affiliation between Crocs and Ink Tee, even though no such affiliation exists.

   A screenshot of this blog is reproduced below:




                                                    62
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 63 of 108




          243.   Similar posts falsely suggesting an affiliation between Crocs and Ink Tee can be

   found at inkteeshop.com/blog.

          244.   Moreover, on information and belief, Ink Tee is selling products through websites

   including etsy.com under a variety of aliases in order to evade detection, further evidencing its

   intent to copy the Word Mark.



                                                  63
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 64 of 108




          245.    Further, for the reasons set forth above with respect to the 3D Mark, it appears that

   Ink Tee is using third-party trademarks without permission, further evidencing its intent to copy

   the Crocs Word Mark.

                         d.      Ink Tee Promotes and Sells Accused Products in Competition
                                 with Crocs’ Promotion and Sale of Products Bearing the
                                 Asserted Trademarks

          246.    On information and belief, Ink Tee promotes and sells its Accused Products online

   through its own website, inkteeshop.com.

          247.    On information and belief, Ink Tee’s Accused Products have been promoted and

   sold for approximately $36.

          248.    On information and belief, Ink Tee promotes and sells its Accused Products as

   casual or lifestyle shoes primarily for women of all ages.

                         e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                 Associations Caused by Ink Tee’s Accused Products

          249.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest or at the point of purchase. Even more

   sophisticated consumers are likely to experience cognitive dissonance regarding the source,

   affiliation, sponsorship, or association of Ink Tee’s Accused Products when confronted with

   promotions and sales of Ink Tee’s Accused Products.

                         f.      Ink Tee’s Accused Products Are Likely to Cause Confusion and
                                 Dilutive Associations with Crocs or the Crocs Word Mark

          250.    For the reasons set forth above and due to Ink Tee’s outright copying of the Crocs

   Word Mark, there is (a) a likelihood of confusion between Ink Tee or its Accused Products, and

   Crocs or the Crocs Word Mark, and/or (b) a likelihood of dilution between the same.




                                                   64
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 65 of 108




            H.     Loeffler Randall

            251.   On information and belief, Loeffler Randall Inc. (“Loeffler Randall”) is a New

   York corporation with its principal place of business at 588 Broadway, Ste 1203, New York, NY

   10012.

                   1.     Loeffler Randall’s Background

            252.   On information and belief, Loeffler Randall was founded on or before April 8,

   2004. According to its website, Loeffler Randall has been designing and selling shoes since 2004.

            253.   Loeffler Randall primarily sells its products through its retail store in New York

   City, as well as its website, loefflerrandall.com.

                   2.     Loeffler Randall’s Accused Products

            254.   Loeffler Randall’s Accused Products include at least its “Ezra Black Rubber Clog”

   footwear products and colorable imitations thereof. Representative images of Loeffler Randall’s

   Accused Products are shown below:




            255.   On information and belief, Loeffler Randall has promoted and sold additional shoe

   models bearing the 3D Marks under various names and style descriptions.




                                                    65
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 66 of 108




          256.    The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes are branded with the mark “Made

   in Brazil.”

                  3.      Loeffler Randall’s Unfair Acts, Infringement, and Dilution of the Crocs
                          3D Marks

          257.    For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs 3D Marks.

                          a.     Crocs Owned Protectable and Famous Trademark Rights
                                 Before Loeffler Randall Promoted and Sold Accused Products

          258.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Loeffler Randall began promoting and selling the Accused Products after

   the Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          259.    The ’328 Registration and ’875 Registration relevant to Loeffler Randall’s

   violations are also the subject of duly issued United States Trademark Registrations.

                          b.     Loeffler Randall’s Accused Products Are Likely to Cause
                                 Confusion with the Crocs 3D Marks

          260.    As shown in Figure 12 below, Loeffler Randall’s Accused Products bear designs

   that are likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning,

   number, and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.




                                                   66
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 67 of 108




   FIGURE 12: Representative Images of Loeffler Randall’s Accused Products and the Crocs
                                 Asserted Trademarks
                                                Registration No.          Registration No.
        Accused Products
                                                   5,149,328                 5,273,875




        “Ezra Black Rubber Clog”

                          c.      Loeffler Randall Intended to Copy the Crocs 3D Marks and to
                                  Infringe and Dilute the Crocs 3D Marks

          261.    Loeffler Randall’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Loeffler Randall’s Accused

   Products on the one hand, and the famous Crocs 3D Marks on the other hand. On information and

   belief, the overwhelming similarities are due to Loeffler Randall’s intentional copying.

                          d.      Loeffler Randall Promotes and Sells Accused Products in
                                  Competition with Crocs’ Promotion and Sales of Products
                                  Bearing the Asserted Trademarks

          262.    On information and belief, Loeffler Randall promotes and sells its Accused

   Products at its retail store and through the Internet.

          263.    On information and belief, Loeffler Randall Accused Products have been promoted

   and sold for approximately $125.

          264.    On information and belief, Loeffler Randall promotes and sells its Accused

   Products as casual or lifestyle shoe designed primarily for adult women.




                                                     67
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 68 of 108




                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Loeffler Randall’s Accused Products

          265.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Loeffler Randall’s Accused

   Products when confronted with promotions and sales of Loeffler Randall’s Accused Products.

          266.    In the post-sale context, where actual or potential consumers of shoes may only see

   Loeffler Randall’s Accused Products on someone’s feet in passing, consumers are also likely to

   mistake the source, affiliation, or sponsorship of Loeffler Randall’s Accused Products with Crocs

   and/or the Asserted Trademarks, or to associate the Accused Products with Crocs and/or the

   Asserted Trademarks.

                          f.      Loeffler Randall’s Accused Products Are Likely to Cause
                                  Confusion and Dilutive Associations with Crocs or the Crocs 3D
                                  Marks

          267.    Due to the overwhelming similarities between Loeffler Randall’s Accused Products

   and the Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion

   between Loeffler Randall or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a

   likelihood of dilution between the same.

          I.      Walmart and Maxhouse Rise

          268.    On information and belief, Maxhouse Rise Ltd. (“Maxhouse Rise”) is a Hong Kong

   corporation with its principal place of business at Flat A, 25/F, United Centre, 95 Queensway,

   Hong Kong.




                                                     68
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 69 of 108




          269.    On information and belief, Walmart Inc. is a Delaware Corporation with its

   principal place of business at 702 S.W. 8th St., Bentonville, AR 72716. Walmart Inc. and

   Maxhouse Rise are hereinafter collectively referred to as “Walmart”.

                  1.      Maxhouse Rise’s Background

          270.    On information and belief, Maxhouse Rise was founded as a shoe manufacturer in

   or around 1995.

          271.    Maxhouse Rise sells its shoes through American retailers including through

   walmart.com.

                  2.      Walmart Inc.’s Background

          272.    On information and belief, Walmart Inc. was first incorporated in 1969. It sells

   products both online through its website, walmart.com and through its network of over 4000 retail

   stores in the United States.

                  3.      Walmart’s Accused Products

          273.    Walmart’s Accused Products include at least its “Sandal” footwear products and

   colorable imitations thereof. Walmart sells these products under a variety of names, including

   “Time and True,” “George,” and “Wonder Nation.” Representative images of Walmart’s Accused

   Products are shown below:




                                                  69
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 70 of 108




          274.    On information and belief, Walmart has promoted and sold additional shoe models

   bearing the 3D Marks under various names and style descriptions.

          275.    The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes are branded with the mark “Made

   in China.”

                  4.     Walmart’s Unfair Acts, Infringement, and Dilution of the Crocs 3D
                         Marks

          276.    For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs 3D Marks.

                         a.      Crocs Owned Protectable and Famous Trademark Rights
                                 Before Walmart Promoted and Sold Accused Products

          277.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Walmart began promoting and selling the Accused Products after the

   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          278.    The ’328 Registration and ’875 Registration relevant to Walmart’s violations are

   also the subject of duly issued United States Trademark Registrations.

                         b.      Walmart’s Accused Products Are Likely to Cause Confusion
                                 with the Crocs 3D Marks

          279.    As shown in Figure 13 below, Walmart’s Accused Products bear designs that are

   likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the




                                                  70
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 71 of 108




   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.

       FIGURE 13: Representative Images of Walmart’s Accused Products and the Crocs
                                  Asserted Trademarks
                                              Registration No.          Registration No.
          Accused Products
                                                 5,149,328                  5,273,875




                 “Sandal”

                          c.     Walmart Intended to Copy the Crocs 3D Marks and to Infringe
                                 and Dilute the Crocs 3D Marks

          280.    Walmart ’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Walmart’s Accused Products on

   the one hand, and the famous Crocs 3D Marks on the other hand. On information and belief, the

   overwhelming similarities are due to Walmart ’s intentional copying.

                          d.     Walmart Promotes and Sells Accused Products in Competition
                                 with Crocs’ Promotion and Sales of Products Bearing the
                                 Asserted Trademarks

          281.    On information and belief, Walmart promotes and sells its Accused Products

   through Walmart stores and on the Internet at walmart.com.

          282.    On information and belief, Walmart Accused Products have been promoted and

   sold for approximately $10.




                                                   71
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 72 of 108




          283.    On information and belief, Walmart promotes and sells its Accused Products as

   casual or lifestyle shoe designed primarily for adult men and women.

                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Walmart ’s Accused Products

          284.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Walmart ’s Accused Products when

   confronted with promotions and sales of Walmart’s Accused Products.

          285.    In the post-sale context, where actual or potential consumers of shoes may only see

   Walmart’s Accused Products on someone’s feet in passing, consumers are also likely to mistake

   the source, affiliation, or sponsorship of Walmart’s Accused Products with Crocs and/or the

   Asserted Trademarks, or to associate the Accused Products with Crocs and/or the Asserted

   Trademarks.

                          f.      Walmart’s Accused Products Are Likely to Cause Confusion
                                  and Dilutive Associations with Crocs or the Crocs 3D Marks

          286.    Due to the overwhelming similarities between Walmart’s Accused Products and

   the Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion

   between Walmart or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a

   likelihood of dilution between the same.

          J.      PW Shoes a/k/a P&W Shoes

          287.    On information and belief, PW Shoes, Inc. a/ka/ P&W Shoes (“PW”) is a New York

   corporation with its principal place of business at 5830 Grand Ave, 3a, Maspeth, NY 11378.




                                                     72
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 73 of 108




                   1.     PW’s Background

            288.   On information and belief, PW was founded on or before January 10, 2011.

   According to its website, PW is an “industry leader in footwear wholesale based out of New York

   City.”

            289.   PW primarily sells its products through its website, pwshoes.com, as well as other

   websites such as walmart.com.

                   2.     PW’s Accused Products

            290.   PW’s Accused Products include at least its “Spring Summer Toddler Boys’

   Slingback Sandal Clogs” footwear products and colorable imitations thereof. Representative

   images of PW’s Accused Products are shown below:




            291.   On information and belief, PW has promoted and sold additional shoe models

   bearing the 3D Marks under various names and style descriptions.

            292.   The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes are identified as being “Made in

   China.”




                                                   73
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 74 of 108




                  3.      PW’s Unfair Acts, Infringement, and Dilution of the Crocs 3D Marks

          293.    For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs 3D Marks.

                          a.     Crocs Owned Protectable and Famous Trademark Rights
                                 Before PW Promoted and Sold Accused Products

          294.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, PW began promoting and selling the Accused Products after the Asserted

   Registered Trademarks were registered and became well-recognized and famous, and after the

   Vamp Mark was first used in commerce.

          295.    The ’328 Registration and ’875 Registration relevant to PW’s violations are also

   the subject of duly issued United States Trademark Registrations.

                          b.     PW’s Accused Products Are Likely to Cause Confusion with the
                                 Crocs 3D Marks

          296.    As shown in Figure 14 below, PW’s Accused Products bear designs that are likely

   to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number, and shape

   of the holes on the horizontal portion of the upper of the Accused Products are confusingly similar

   to the 3D Marks. In addition, the Accused Products have a textured strip along the vertical portion

   of the upper with trapezoidal openings, which further contributes to the likelihood of consumer

   confusion. The Accused Products further have a textured strip on the heel of the shoe, and a

   decorative band along the length of the heel strap.




                                                   74
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 75 of 108




     FIGURE 14: Representative Images of PW’s Accused Products and the Crocs Asserted
                                      Trademarks
                                         Registration No.         Registration No.
          Accused Products
                                            5,149,328                 5,273,875




      “Spring Summer Toddler Boys’
         Slingback Sandal Clogs”

                          c.     PW Intended to Copy the Crocs 3D Marks and to Infringe and
                                 Dilute the Crocs 3D Marks

          297.    PW’s intent to create associations with Crocs and to free ride on Crocs’ goodwill

   is evident from at least the close similarities between PW’s Accused Products on the one hand,

   and the famous Crocs 3D Marks on the other hand. On information and belief, the overwhelming

   similarities are due to PW’s intentional copying.

                          d.     PW Promotes and Sells Accused Products in Competition with
                                 Crocs’ Promotion and Sales of Products Bearing the Asserted
                                 Trademarks

          298.    On information and belief, PW promotes and sells its Accused Products through

   the Internet, including through walmart.com.

          299.    On information and belief, PW’s Accused Products have been promoted and sold

   for approximately $15.

          300.    On information and belief, PW promotes and sells its Accused Products as casual

   or lifestyle shoe designed primarily for toddler boys.




                                                   75
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 76 of 108




                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by PW’s Accused Products

          301.     Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of PW’s Accused Products when

   confronted with promotions and sales of PW’s Accused Products.

          302.     In the post-sale context, where actual or potential consumers of shoes may only see

   PW’s Accused Products on someone’s feet in passing, consumers are also likely to mistake the

   source, affiliation, or sponsorship of PW’s Accused Products with Crocs and/or the Asserted

   Trademarks, or to associate the Accused Products with Crocs and/or the Asserted Trademarks.

                          f.      PW’s Accused Products Are Likely to Cause Confusion and
                                  Dilutive Associations with Crocs or the Crocs 3D Marks

          303.     Due to the overwhelming similarities between PW’s Accused Products and the

   Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion between

   PW or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a likelihood of dilution

   between the same.

          K.       Yoki

          304.     On information and belief, Yoki Fashion International LLC (“Yoki”) is a New York

   limited liability company with a principal place of business at 1410 Broadway, Suite 1005, New

   York, NY 10018.

                   1.     Yoki’s Background

          305.     Yoki describes itself as a wholesaler that provides footwear products for women

   and children.




                                                     76
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 77 of 108




          306.   On information and belief, Yoki primarily sells Accused Products through retailers,

   including Shoe-Nami, who in turn sell Accused Products online and at brick-and-mortar Stores.

   Yoki also sells a limited number of products in direct-to-consumer sales through its website,

   yokifashioninc.com, as well as through other retailers, including shoeshowmega.com.

                 2.      Yoki’s Accused Products

          307.   Yoki’s Accused Products include at least its “Lolli” footwear products and

   colorable imitations thereof. Representative images of Lolli’s Accused Products are shown below:




                                                 77
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 78 of 108




          308.    On information and belief, Yoki has promoted and sold additional shoe models

   bearing the 3D Marks under various names and style descriptions.

          309.    The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made in

   China.”

                  3.      Yoki’s Unfair Acts, Infringement, and Dilution of the Crocs 3D Marks

          310.    For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs 3D Marks.

                          a.     Crocs Owned Protectable and Famous Trademark Rights
                                 Before Yoki Promoted and Sold Accused Products

          311.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Yoki began promoting and selling the Accused Products after the Asserted

   Registered Trademarks were registered and became well-recognized and famous, and after the

   Vamp Mark was first used in commerce.

          312.    The ’328 Registration and ’875 Registration relevant to Yoki’s violations are also

   the subject of duly issued United States Trademark Registrations.

                          b.     Yoki’s Accused Products Are Likely to Cause Confusion with
                                 the Crocs 3D Marks

          313.    As shown in Figure 16 below, Yoki’s Accused Products bear designs that are likely

   to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number, and shape

   of the holes on the horizontal portion of the upper of the Accused Products are confusingly similar

   to the 3D Marks. In addition, the Accused Products have a textured strip along the vertical portion

   of the upper with trapezoidal openings, which further contributes to the likelihood of consumer

   confusion. The Accused Products further have a textured strip on the heel of the shoe, and a

   decorative band along the length of the heel strap.


                                                   78
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 79 of 108




    FIGURE 16: Representative Images of Yoki’s Accused Products and the Crocs Asserted
                                      Trademarks
                                               Registration No.          Registration No.
         Accused Products
                                                  5,149,328                 5,273,875




                  “Lolli”

                            c.   Yoki Intended to Copy the Crocs 3D Marks and to Infringe and
                                 Dilute the Crocs 3D Marks

          314.    Yoki’s intent to create associations with Crocs and to free ride on Crocs’ goodwill

   is evident from at least the close similarities between Yoki’s Accused Products on the one hand,

   and the famous Crocs 3D Marks on the other hand. On information and belief, the overwhelming

   similarities are due to Yoki’s intentional copying.

                            d.   Yoki Promotes and Sells Accused Products in Competition with
                                 Crocs’ Promotion and Sales of Products Bearing the Asserted
                                 Trademarks

          315.    On information and belief, Yoki sells Accused Products through retailers, including

   Shoe-Nami, who in turn sell Accused Products online and at brick-and-mortar stores. On

   information and belief, Yoki promotes and sells its Accused Products as casual or lifestyle shoes

   primarily for women of all ages.

          316.    On information and belief, Yoki’s Accused Products have been promoted and sold

   for approximately $28.




                                                   79
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 80 of 108




                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Yoki’s Accused Products.

            317.   Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Yoki’s Accused Products when

   confronted with promotions and sales of Yoki’s Accused Products.

            318.   In the post-sale context, where actual or potential consumers of shoes may only see

   Yoki’s Accused Products on someone’s feet in passing, consumers are also likely to mistake the

   source, affiliation, or sponsorship of Yoki’s Accused Products with Crocs and/or the Asserted

   Trademarks, or to associate the Accused Products with Crocs and/or the Asserted Trademarks.

                          f.      Yoki’s Accused Products Are Likely to Cause Confusion and
                                  Dilutive Associations with Crocs or the Crocs 3D Marks

            319.   Due to the overwhelming similarities between Yoki’s Accused Products and the

   Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion between

   Yoki or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a likelihood of dilution

   between the same.

            L.     Shoe-Nami

            320.   On information and belief, Shoe-Nami, Inc. (“Shoe-Nami”) is a Louisiana

   Corporation with a principal place of business located at 91 Westbank Expressway, Gretna, LA

   70053.

                   1.     Shoe-Nami’s Background

            321.   On information and belief, Shoe-Nami is a shoe retail chain that primarily sells to

   women of all ages. Shoe-Nami sells its products through at least two brick-and-mortar stores in

   Louisiana, as well as its website, shoenami.net.


                                                      80
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 81 of 108




                   2.     Shoe-Nami’s Accused Products

          322.     Shoe-Nami Accused Products include a variety of different kinds of footwear

   products that are set forth below. These include the “Vigilante”, “Gardener”, “Lolli”, “Tomika”,

   “Toasty Clogs”, and “Fruity with Charms”, and are collectively referred to as “Shoe-Nami’s

   Accused Products.”

          323.     On information and belief, Shoe-Nami has promoted and sold additional shoe

   models bearing the 3D Marks under various names and style descriptions.

                          a.     Vigilante

          324.     Shoe-Nami’s Accused Products include at least its “Vigilante” footwear products

   and colorable imitations thereof. Shoe-Nami uses a variety of lengthy, descriptive names to market

   and sell these Accused Products. For example, these names include the “Vigilante Blue” or the

   “Vigilante-7”

          325.     Shoe-Nami is a retailer of Cape Robbin, and all of Shoe-Nami’s “Vigilante”

   Accused Products are merely a rebranded version of Cape Robbin’s “Vigilante” footwear products,

   and are hereafter treated as such. Representative images of Shoe-Nami’s “Vigilante” Accused

   Products are shown below:




                                                  81
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 82 of 108




          326.    All the “Vigilante” Accused Products are manufactured abroad and are imported

   into the United States. Specifically, and as seen in the pictures above, the shoes have a label stating

   “Made in China.”

                          b.      Gardener

          327.    Shoe-Nami’s Accused Products further include at least its “Gardener” footwear

   products and colorable imitations thereof. Shoe-Nami uses a variety of lengthy, descriptive names

   to market and sell these Accused Products. For example, these names include the “Gardener-3 Red

   Bandana” or the “Gardener-4 White Rainbow.”

          328.    Shoe-Nami is a retailer of Cape Robbin, and all of Shoe-Nami’s “Gardener”

   Accused Products are merely a rebranded version of Cape Robbin’s “Gardener” footwear products,

   and are hereafter treated as such. Representative images of Shoe-Nami’s “Gardener” Accused

   Products are shown below:




          329.    All the “Gardener” Accused Products are manufactured abroad and are imported

   into the United States. Specifically, and as seen in the pictures above, the shoes have a label stating

   “Made in China.”




                                                     82
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 83 of 108




                          c.     Lolli

          330.    Shoe-Nami’s Accused Products further include at least its “Lolli” footwear

   products and colorable imitations thereof.

          331.    Shoe-Nami is a retailer of Yoki, and all of Shoe-Nami’s “Lolli” Accused Products

   are merely a rebranded version of Yoki’s “Lolli” footwear products, and are hereafter treated as

   such. Representative images of Shoe-Nami’s Lolli Accused Products are shown below:




          332.    All the Lolli Accused Products are manufactured abroad and are imported into the

   United States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made

   in China.”

                          d.     Tomika

          333.    Shoe-Nami’s Accused Products further include at least its “Tomika” footwear

   products and colorable imitations thereof.

          334.    Shoe-Nami is a retailer of Wild Diva, and all of Shoe-Nami’s “Tomika” Accused

   Products are merely a rebranded version of Wild Diva’s “Tomika” footwear products, and are

   hereafter treated as such. Representative images of Shoe-Nami’s Tomika Accused Products are

   shown below:




                                                   83
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 84 of 108




          335.    All the Tomika Accused Products are manufactured abroad and are imported into

   the United States. Specifically, and as seen in the pictures above, the shoes have a label stating

   “Made in China.”

                         e.      Toasty Clogs

          336.    Shoe-Nami’s Accused Products further include at least its “Toasty Clogs” footwear

   products and colorable imitations thereof. Representative images of the Toasty Clogs Accused

   Products are shown below:




                                                  84
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 85 of 108




          337.    All the Toasty Clogs Accused Products are manufactured abroad and are imported

   into the United States. Specifically, and as seen in the pictures above, the shoes have a label stating

   “Made in China.”

                          f.      Fruity with Charms

          338.    Shoe-Nami’s Accused Products further include at least its “Fruity with Charms”

   footwear products and colorable imitations thereof. Representative images of the Fruity with

   Charms Accused Products are shown below—the shoe charms in the holes of the horizontal

   portion of the upper are removable:




          339.    On information and belief, all the Fruity with Charms Accused Products are

   manufactured abroad and are imported into the United States.

                  3.      Shoe-Nami’s Unfair Acts, Infringement, and Dilution of the Crocs 3D
                          Marks

          340.    For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs 3D Marks.

                          a.      Crocs Owned Protectable and Famous Trademark Rights
                                  Before Shoe-Nami Promoted and Sold Accused Products

          341.    On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Shoe-Nami began promoting and selling the Accused Products after the


                                                     85
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 86 of 108




   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          342.    The ’328 Registration and ’875 Registration relevant to Shoe-Nami’s violations are

   also the subject of duly issued United States Trademark Registrations.

                            b.   Shoe-Nami’s Accused Products Are Likely to Cause Confusion
                                 with the Crocs 3D Marks, and Have Already Caused Actual
                                 Confusion

          343.    As shown in Figure 17 below, Shoe-Nami’s Accused Products bear designs that are

   likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.

       FIGURE 17: Representative Images of Shoe-Nami Accused Products and the Crocs
                                  Asserted Trademarks
                                               Registration No.         Registration No.
          Accused Products
                                                  5,149,328                 5,273,875




                  “Lolli”




                                                   86
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 87 of 108




             “Gardener”




              “Lolli”




             “Tomika”




                                       87
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 88 of 108




             “Toasty Clogs”




          “Fruity with Charms”

          344.   On information and belief, and as discussed above with respect to Cape Robbin’s

   “Verified Buyers” on shopakira.com, consumers have actually confused Shoe-Nami’s Accused

   “Gardener” Products that originate from Cape Robbin with Crocs’ footwear products that bear the

   3D Marks. These reviews evidence the actual confusion consumers had for Cape Robbin’s/Shoe-

   Nami’s Accused “Gardener” Products even at the point of sale.

                         c.      Shoe-Nami Intended to Copy the Crocs 3D Marks and to
                                 Infringe and Dilute the Crocs 3D Marks

          345.   Shoe-Nami’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from at least the close similarities between Shoe-Nami’s Accused Products on



                                                 88
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 89 of 108




   the one hand, and the famous Crocs 3D Marks on the other hand. On information and belief, the

   overwhelming similarities are due to Shoe-Nami’s intentional copying

                          d.      Shoe-Nami Promotes and Sells Accused Products in
                                  Competition with Crocs’ Promotion and Sales of Products
                                  Bearing the Asserted Trademarks

          346.    On information and belief, Shoe-Nami promotes and sells its Accused Products

   online through its own website, shoenami.net, as well as through retail stores.

          347.    On information and belief, Shoe-Nami’s Accused products have been promoted

   and sold at prices ranging from approximately $28 to $48.

          348.    On information and belief, Shoe-Nami promotes and sells its Accused Products as

   casual or lifestyle shoes primarily for women of all ages.

                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Shoe-Nami’s Accused Products

          349.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Shoe-Nami’s Accused Products

   when confronted with promotions and sales of Shoe-Nami’s Accused Products.

          350.    In the post-sale context, where actual or potential consumers of shoes may only see

   Shoe-Nami’s Accused Products on someone’s feet in passing, consumers are also likely to mistake

   the source, affiliation, or sponsorship of Shoe-Nami’s Accused Products with Crocs and/or the

   Asserted Trademarks, or to associate the Accused Products with Crocs and/or the Asserted

   Trademarks.




                                                     89
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 90 of 108




                         f.     Shoe-Nami’s Accused Products Are Likely to Cause Confusion
                                and Dilutive Associations with Crocs or the Crocs 3D Marks

          351.   Due to the overwhelming similarities between Shoe-Nami’s Accused Products and

   the Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion

   between Shoe-Nami or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a

   likelihood of dilution between the same.

                 4.      Shoe-Nami’s Unfair Acts, Infringement, and Dilution of the Crocs
                         Word Mark

          352.   For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs Word Mark.

                         a.     Crocs Owned Protectable and Famous Trademark Rights
                                Before Shoe-Nami Promoted and Sold Accused Products

          353.   On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Shoe-Nami began promoting and selling the Accused Products after the

   Word Mark was registered and became well-recognized and famous.

          354.   The Asserted Word Mark relevant to Shoe-Nami’s violations is also the subject of

   a duly issued United States Trademark Registration.

                         b.     Shoe-Nami’s Use of the Word Mark in Connection with its Sale
                                of the Accused Products Is Likely to Cause Confusion with the
                                Crocs Word Mark

          355.   Shoe-Nami uses the Crocs Word Mark in connection with the marketing and sale

   of goods through its social media platforms, including Instagram and Facebook.

          356.   For example, Shoe-Nami uses the Word Mark “CROCS” with respect to the

   marketing and sale of its “Gardener” footwear products. In the sales copy for the “Gardener” on

   Shoe-Nami’s Instagram account, the shoe is marketed with the word “#platformcrocs” and invites




                                                 90
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 91 of 108




   the user to “TAP PIC TO SHOP” for the Accused Products (i.e., to click an embedded link in the

   image to purchase them), as shown below:




          357.   Shoe-Nami also promotes and markets its “Gardener” shoes with a set of shoe

   charms, which it calls “#croccharms” on its Facebook account and invites the user to “TAP PIC

   TO SHOP” for the Accused Products as shown below:




                                                91
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 92 of 108




          358.   Similarly, Shoe-Nami uses the Word Mark “CROCS” with respect to the marketing

   and sale of its “Vigilante” footwear products. In the sales copy for the Vigilante on Shoe-Nami’s

   Facebook account, the shoe is marketed with the word “#croccharms” and invites the user to “TAP

   PIC TO SHOP” as shown below:




          359.   Similarly, Shoe-Nami uses the Word Mark “CROCS” with respect to the marketing

   and sale of its “Fruity with Charms” footwear products. In the sales copy for the Fruity with



                                                  92
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 93 of 108




   Charms on Shoe-Nami’s Facebook account, the shoe is marketed with the word “#croccharms”

   and invites the user to “TAP PIC TO SHOP” for the Accused Products as shown below:




          360.   Further, Shoe-Nami uses the Word Mark “CROCS” with respect to the marketing

   and sale of its “Toasty Clogs” footwear products. In the sales copy for the Fruity with Charms on

   Shoe-Nami’s Facebook account, the shoe is marketed with the word “#croccharms” and invites

   the user to “TAP PIC TO SHOP” for the Accused Products as shown below:




                                                  93
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 94 of 108




            361.   Additionally, Shoe-Nami uses the Word Mark “CROCS” with respect to the

   marketing and sale of its “Tomika” footwear products. In the sales copy for the Fruity with Charms

   on Shoe-Nami’s Facebook account, the shoe is marketed with the words “#croccharms” and “Anti

   Croc Croc Club” and invites the user to “TAP PIC TO SHOP” for the Accused Products as shown

   below:




                                                  94
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 95 of 108




          362.    Shoe-Nami’s use of this Word Mark is likely to cause confusion among consumers,

   who are likely to mistakenly believe that Crocs is the source of these Accused Products.

                          c.     Shoe-Nami Intended to Copy the Crocs Word Mark and to
                                 Infringe and Dilute the Crocs Word Mark

          363.    Shoe-Nami’s intent to create associations with Crocs and to free ride on Crocs’

   goodwill is evident from their use of the word “CROCS” to sell footwear products. Shoe-Nami is

   using the exact Word Mark without alteration. On information and belief, this was intentionally

   done to copy Crocs Word Mark.

                          d.     Shoe-Nami Promotes and Sells Accused Products in
                                 Competition with Crocs’ Promotion and Sale of Products
                                 Bearing the Asserted Trademarks

          364.    On information and belief, Shoe-Nami promotes and sells its Accused Products

   online through its own website, shoennami.net.

          365.    On information and belief, Shoe-Nami’s Accused Products have been promoted

   and sold for approximately $28 to $48.

          366.    On information and belief, Shoe-Nami promotes and sells its Accused Products as

   casual or lifestyle shoes primarily for women of all ages.

                          e.     Relevant Consumers Are Susceptible to Confusion and Dilutive
                                 Associations Caused by Shoe-Nami’s Accused Products

          367.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest or at the point of purchase. Even more

   sophisticated consumers are likely to experience cognitive dissonance regarding the source,

   affiliation, sponsorship, or association of Shoe-Nami’s Accused Products when confronted with

   promotions and sales of Shoe-Nami’s Accused Products.




                                                    95
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 96 of 108




                          f.     Shoe-Nami’s Accused Products Are Likely to Cause Confusion
                                 and Dilutive Associations with Crocs or the Crocs Word Mark

            368.   For the reasons set forth above and due to Shoe-Nami’s outright copying of the

   Crocs Word Mark, there is (a) a likelihood of confusion between Shoe-Nami or its Accused

   Products, and Crocs or the Crocs Word Mark, and/or (b) a likelihood of dilution between the same.

            M.     ZhengDe Network d/b/a Amoji

            369.   On information and belief, Quanzhou ZhengDe Network Corp. d/b/a Amoji

   (“Amoji”) is a Chinese Corporation with its principal place of business located at Rm. C-409,

   No. 2 YanZhi Gallery, Licheng District, Quanzhou, Fujian Province, China 362002.

                   1.     Amoji’s Background

            370.   On information and belief, Amoji was founded in or around 2016. Id. On its

   website, Amoji claims that “Our story began in 2016, when we discovered that wearing clogs

   became a popular trend among a large amount of people, but brands like crocs are too expensive

   for many people to afford.” Id.

            371.   Amoji primarily sells its products through amazon.com, as well as its own website,

   amoji.com.

                   2.     Amoji’s Accused Products

            372.   Amoji’s Accused Products include at least its “Garden Clogs” footwear products

   and colorable imitations thereof. Representative images of Amoji’s Accused Products are shown

   below:




                                                   96
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 97 of 108




          373.   On information and belief, Amoji has promoted and sold additional shoe models

   bearing the 3D Marks under various names and style descriptions.

          374.   The Accused Products are manufactured abroad and are imported into the United

   States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made in

   China.”

                 3.      Amoji’s Unfair Acts, Infringement, and Dilution of the Crocs 3D Marks

          375.   For the reasons set forth below, these Accused Products infringe and are likely to

   dilute Crocs 3D Marks.

                         a.     Crocs Owned Protectable and Famous Trademark Rights
                                Before Amoji Promoted and Sold Accused Products

          376.   On information and belief, based on the extensive monitoring performed on Crocs’

   behalf described above, Amoji began promoting and selling the Accused Products after the

   Asserted Registered Trademarks were registered and became well-recognized and famous, and

   after the Vamp Mark was first used in commerce.

          377.   The ’328 Registration and ’875 Registration relevant to Amoji’s violations are also

   the subject of duly issued United States Trademark Registrations.




                                                  97
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 98 of 108




                          b.     Amoji’s Accused Products Are Likely to Cause Confusion with
                                 the Crocs 3D Marks

          378.    As shown in Figure 18 below, Amoji’s Accused Products bear designs that are

   likely to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number,

   and shape of the holes on the horizontal portion of the upper of the Accused Products are

   confusingly similar to the 3D Marks. In addition, the Accused Products have a textured strip along

   the vertical portion of the upper with trapezoidal openings, which further contributes to the

   likelihood of consumer confusion. The Accused Products further have a textured strip on the heel

   of the shoe, and a decorative band along the length of the heel strap.

    FIGURE 18: Representative Images of Amoji’s Accused Products and the Crocs Asserted
                                       Trademarks
                                               Registration No.          Registration No.
         Accused Products
                                                  5,149,328                 5,273,875




          “Men’s Garden Shoes”


                          c.     Amoji Intended to Copy the Crocs 3D Marks and to Infringe
                                 and Dilute the Crocs 3D Marks

          379.    Amoji’s intent to create associations with Crocs and to free ride on Crocs’ goodwill

   is evident from at least the close similarities between Amoji’s Accused Products on the one hand,

   and the famous Crocs 3D Marks on the other hand. In particular, Amoji notes on its website that




                                                   98
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 99 of 108




   it was trying to produce a cheaper alternative to crocs. On information and belief, the

   overwhelming similarities are due to Amoji’s intentional copying.

                          d.      Amoji Promotes and Sells Accused Products in Competition
                                  with Crocs’ Promotion and Sales of Products Bearing the
                                  Asserted Trademarks

          380.    On information and belief, Amoji promotes and sells its Accused Products

   Primarily through the Internet.

          381.    On information and belief, Amoji’s Accused Products have been promoted and sold

   for approximately $25.

          382.     On information and belief, Amoji promotes and sells its Accused Products as a

   casual or lifestyle shoe for people of all ages.

                          e.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                                  Associations Caused by Amoji’s Accused Products

          383.    Consumers of shoes like those at issue here are not likely to exercise great care in

   resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

   exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

   regarding the source, affiliation, sponsorship, or association of Amoji’s Accused Products when

   confronted with promotions and sales of Amoji’s Accused Products.

          384.    Further, in the post-sale context, where actual or potential consumers of shoes may

   only see Amoji’s Accused Products on someone’s feet in passing, consumers are also likely to

   mistake the source, affiliation, or sponsorship of Amoji’s Accused Products with Crocs and/or the

   Asserted Trademarks, or to associate the Accused Products with Crocs and/or the Asserted

   Trademarks.




                                                      99
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 100 of 108




                          f.     Amoji’s Accused Products Are Likely to Cause Confusion and
                                 Dilutive Associations with Crocs or the Crocs 3D Marks

          385.    Due to the overwhelming similarities between Amoji’s Accused Products and the

   Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion between

   Amoji or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a likelihood of

   dilution between the same.


        COUNT I: TRADEMARK INFRINGEMENT UNDER SECTION 32(1) OF THE
           LANHAM ACT (15 U.S.C. § 1114(1)) (AGAINST ALL DEFENDANTS)

          386.    Crocs hereby reasserts the allegations set forth in the preceding paragraphs and

   incorporates them by reference.

          387.    As alleged more fully herein, the USPTO has granted Crocs federal trademark

   registrations for Registered Trademark Nos. 3,836,415; 5,149,328; and 5,273,875 as set forth in

   Section I.A, supra.

          388.    Crocs used Registered Trademark Nos. 3,836,415; 5,149,328; and 5,273,875 in

   commerce before Defendants began their unauthorized uses of these three Asserted Trademarks.

          389.    Defendants’ unauthorized sales and attempted sales of their respective Accused

   Products containing Crocs’ Registered Trademark Nos. 3,836,415; 5,149,328; and 5,273,875 as

   set forth in Table 1, to unsuspecting consumers is a violation of Section 32(1) of the Lanham Act,

   15 U.S.C. § 1114(1).

          390.    Defendants’ past and continued sales of their Accused Products has created a

   substantial likelihood of confusion and caused mistake and deception in consumers’ minds.

          391.    Defendants’ unauthorized use of Crocs’ Registered Trademark Nos. 3,836,415;

   5,149,328; and 5,273,875, as set forth above, constitutes use in commerce, without Crocs’ consent,

   of a reproduction, counterfeit, copy, or colorable imitation of Crocs’ Registered Trademark Nos.



                                                  100
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 101 of 108




   3,836,415; 5,149,328; and 5,273,875 in connection with the advertisement, promotion, sale, and

   distribution of products and/or services. Such use is likely to cause confusion or mistake, or to

   deceive customers, and therefore infringes Crocs’ Trademarks, in violation of 15 U.S.C. § 1114(1).

           392.   As a result of Defendants’ continued sale of their Accused Products, Crocs has

   suffered and will continue to suffer irreparable harm to its goodwill and reputation with not only

   its customers, who confuse the Accused Products with legitimate Crocs Products, but also with the

   general public, who are confused as to the source of the Accused Products after they have been

   sold.

           393.   Crocs has no adequate remedy at law for this immediate and continuing harm.

   Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendants’

   Actions.

     COUNT II: FALSE DESIGNATION OF ORIGIN/UNFAIR COMPETITION UNDER
              SECTION 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))
                         (AGAINST ALL DEFENDANTS)

           394.   Crocs hereby reasserts the allegations set forth in the preceding paragraphs and

   incorporates them by reference.

           395.   Defendants’ use of Crocs’ Asserted Trademarks, as set forth in Table 1 and in the

   manner alleged herein, constitutes a false designation of origin within the meaning of Section

   43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), which is likely to cause confusion,

   mistake, or deception as to the affiliation, connection, source, origin, authorization, sponsorship,

   and/or approval of Defendants’ commercial activities with respect to Crocs’ Asserted Trademarks.

           396.   Crocs used these Asserted Trademarks in commerce before Defendants began their

   unauthorized uses of the Asserted Trademarks.

           397.   The consuming public is likely to attribute to Crocs Defendant’s use of Crocs’

   Trademarks as a source of origin, authorization, and/or sponsorship for the products Defendants


                                                   101
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 102 of 108




   sell and, further, purchase products from Defendants in the erroneous belief that Defendants are

   authorized by, associate with, sponsored by, or affiliated with Crocs, when there is no such

   connection between Crocs and Defendants.

          398.    Defendants’ actions have been conducted intentionally and willfully, with the

   express intent to cause confusion and mistake, to deceive the consuming public, to trade upon the

   quality and reputation of Crocs, and to appropriate Crocs’ valuable trademark rights.

          399.    Defendants’ conduct has deceived, and is likely to continue to deceive, a material

   segment of the consumers to whom they have directed their marketing activities.

          400.    As a result of this misconduct, Crocs has suffered, and will continue to suffer,

   irreparable harm to its goodwill and reputation with both its customers and the general public, who

   are confused as to the source of the Accused Products after they have been sold.

          401.    Crocs has no adequate remedy at law for this immediate and continuing harm.

   Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendants’

   Actions.

     COUNT III - TRADEMARK DILUTION UNDER SECTION 43(c) OF THE LANHAM
                 ACT (15 U.S.C. § 1125(c)) (AGAINST ALL DEFENDANTS)

          402.    Crocs hereby reasserts the allegations set forth in the preceding paragraphs and

   incorporates them by reference.

          403.    Crocs’ Registered Trademark Nos. 3,836,415; 5,149,328; and 5,273,875 are

   “famous” as defined in 15 U.S.C. § 1125(c). Defendants’ use of these marks constitutes a use of

   these famous trademarks in commerce.

          404.    Crocs used Registered Trademark Nos. 3,836,415; 5,149,328; and 5,273,875 in

   commerce—and those three Registered Trademarks became famous—before Defendants began

   their unauthorized uses of these Registered Trademarks.



                                                  102
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 103 of 108




          405.     Crocs’ Registered Trademark Nos. 3,836,415; 5,149,328; and 5,273,875 are widely

   recognized by the general consuming public of the United States as designations of source of goods

   and services. As set forth above, Crocs’ Registered Trademark Nos. 3,836,415; 5,149,328; and

   5,273,875 are widely recognized in the United States and around the world, and consumers

   instantly recognize the connection between Crocs and these famous marks.

          406.     Defendants’ sales and offers for sale of their respective Accused Products violate

   Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c). The Defendants do so intentionally and

   maliciously. This has the effect of diluting the distinctive quality of Crocs’ Registered Trademark

   Nos. 3,836,415; 5,149,328; and 5,273,875, as well as tarnishing the good will consumers associate

   with these Asserted Trademarks.

          407.     As a result of this misconduct, Crocs has suffered, and will continue to suffer,

   irreparable harm to its goodwill and reputation with both its customers and the general public, as

   Defendants’ conduct lessens the value Registered Trademark Nos. 3,836,415; 5,149,328; and

   5,273,875 as identifiers of Crocs’ goods and services.

          408.     Crocs has no adequate remedy at law for this immediate and continuing harm.

   Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendants’

   Actions.

                 COUNT IV - UNFAIR AND DECEPTIVE TRADE PRACTICES
              (COLO. REV. STAT. ANN. § 6-1-101) (AGAINST ALL DEFENDANTS)

          409.     Crocs reasserts the allegations in the preceding paragraphs and incorporates them

   by reference.

          410.     Defendants’ acts constitute unfair and deceptive trade practices in violation of the

   Colorado Consumer Protection Act, Colo. Rev. Stat. Ann. § 6-1-101 et seq.




                                                   103
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 104 of 108




          411.    Defendants’ infringing activities have damaged and caused irreparable harm to

   Crocs and, unless restrained, will continue to damage and cause irreparable injury to Crocs’ good

   will and reputation.

          412.    Defendants’ acts have injured, and will continue to injure, Crocs by, among other

   things, diluting Crocs’ 3D Marks, confusing customers, and injuring Crocs’ reputation.

          413.    Defendants’ use of Crocs’ 3D Marks deceives customers and potential customers

   regarding the origin of Crocs’ goods and services. In particular, Defendants knowingly pass of

   their respective Accused Products as legitimate Crocs’ products. Defendants did this in bad faith.

          414.    In addition, Defendants have traded off of Crocs’ popularity and goodwill in

   marketing, selling, and profiting from their Accused Products. Defendants’ Accused Products have

   caused, and are likely to cause in the future, impairment of the distinctiveness of the 3D Marks

   due consumers’ association with Defendants’ similar marks and trade names. Similarly, the

   reputation of Crocs’ 3D Marks has been harmed, and is likely to be harmed in the future, through

   its association with Defendants’ similar marks and trade names, which occurs as a result of the

   promotion and sale of the Accused Products. This confusion and dilution diminish, or threaten to

   diminish, the capacity of the 3D Marks to distinguish Crocs goods, constituting substantial present

   and likely future harm to Crocs.

          415.    Crocs has no adequate remedy at law for this immediate and continuing harm.

   Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendants’

   actions.

                     COUNT V - COMMON LAW UNFAIR COMPETITION
                              (AGAINST ALL DEFENDANTS)

          416.    Crocs hereby reasserts the allegations set forth in the preceding paragraphs and

   incorporates them by reference.



                                                  104
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 105 of 108




          417.    The Crocs 3D Marks acquired substantial secondary meaning and became famous

   or otherwise well-recognized in the marketplace before Defendants commenced their unauthorized

   uses of the Crocs 3D Marks in connection with the Accused Products.

          418.    The Crocs Word Mark is Arbitrary and is therefore inherently distinctive. It became

   famous or otherwise well-recognized in the marketplace before Defendants commenced their

   unauthorized uses of the Crocs Word Mark in connection with the Accused Products.

          419.    All the asserted trademarks have become a single source identifier distinctly

   associated with Plaintiff.

          420.    Defendants’ use of the Asserted Trademarks has or will likely cause confusion in

   the minds of consumers familiar with Crocs’ Asserted Trademarks. In particular, Defendants use

   the Asserted Trademarks for casual footwear products, which is how Crocs uses the Asserted

   Trademarks. Accordingly consumers of Crocs’ Asserted Trademarks will be deceived or confused,

   or will otherwise be mistaken, as to the source of the business in question when they encounter

   Defendants’ Accused Products.

          421.    In addition, Defendants have traded off of Crocs’ popularity and goodwill in

   marketing, selling and profiting from the sale of their Accused Products. Defendants’ Accused

   Products have caused, and are likely to cause in the future, impairment of the distinctiveness of

   the Asserted Trademarks due to association by consumers with Defendants’ similar marks and

   trade names. Similarly, the reputation of Crocs’ Asserted Trademarks has been harmed, and is

   likely to be harmed in the future, through its association with Defendants’ similar marks and trade

   names, which occurs as a result of the promotion and sale of the Accused Products. This confusion

   and dilution diminishes, or threatens to diminish, the capacity of the Asserted Trademarks to

   distinguish Crocs goods, constituting substantial present and likely future harm to Crocs.




                                                  105
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 106 of 108




          422.    As a result of this misconduct, and other instances of unfair competition that

   Defendants have engaged, Crocs has suffered, and will continue to suffer, irreparable harm to its

   goodwill and reputation with both its customers and the general public.

          423.    Crocs has no adequate remedy at law for this immediate and continuing harm.

   Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendants’

   Actions.

                                           JURY DEMAND

          Crocs demands a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

          WHEREFORE, by reason of the foregoing, Plaintiff Crocs requests that this Court enter

   judgment in its favor and for relief against Defendants, and each of them, as follows:

      A. That the Court enter judgment that:

              1. Each Defendant has violated Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1);

              2. Each Defendant has engaged in false designation of origin in violation of Section

                  43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A);

              3. Each Defendant has engaged in trademark dilution in violation of Section 43(c) of

                  the Lanham Act, 15 U.S.C. § 1125(c);

              4. Each Defendant has engaged in unfair competition in violation of the common law

                  of the State of Colorado; and

              5. Each Defendant has engaged in unfair competition in violation of the common law

                  of the State of Colorado.




                                                   106
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 107 of 108




      B. That the Court issue a permanent injunction restraining and enjoining each Defendant, and

         all of its agents, servants, officers, employees, successors, and assigns, and all other persons

         or entities in active concert or participation with each Defendants from:

             1. Selling, marketing, advertising, importing, or purchasing the Accused Products or

                 colorable imitations thereof;

             2. Using any of Plaintiff’s Trademarks and/or any other confusingly similar

                 designation, alone or in combination with other words, phrases, symbols, or

                 designs, as trademarks, trade names, domain name components or otherwise, to

                 market, advertise, or identify any of Defendant’s goods or services;

             3. Otherwise infringing Plaintiff’s Trademarks;

             4. Diluting Plaintiff’s Registered Trademarks;

             5. Representing or taking any other action likely to cause confusion, mistake, or

                 deception on the part of consumers as to the source or origin of Defendants’

                 products or services or as to any authorization, sponsorship, approval, or affiliation

                 relationship between each Defendant and Plaintiff;

             6. Unfairly competing with Plaintiff in any manner whatsoever or otherwise injuring

                 its business reputation in the manner complained of herein; and

             7. Engaging in assignments or transfers, formation of new entities or associations or

                 utilization of any other device for the purpose of circumventing or otherwise

                 avoiding the prohibitions set forth in sub-paragraphs (1) through (6) above.

      C. That the Court enter an order pursuant to 15 U.S.C. §§ 1116, 1118 requiring each

         Defendant, its agents, servants, officers, employees, successors, and assigns, to destroy all




                                                  107
Case 1:21-cv-01890-RM-NRN Document 1 Filed 07/12/21 USDC Colorado Page 108 of 108




         Accused Products or colorable imitations thereof that are in each Defendant’s possession,

         custody, or control

      D. That the Court enter an order, pursuant to 15 U.S.C. § 1116, requiring each Defendant to

         file with the Court and serve upon Plaintiff within 30 days after the entry of each of the

         preliminary and permanent injunctions a report, in writing and under oath, setting forth in

         detail the manner in which each Defendant has complied with Paragraphs B and C, supra.

      E. That the Court enter an order pursuant to 15 U.S.C. § 1117 awarding all profits received

         by each Defendant from the sales and revenues of any kind made as a result of each

         Defendant’s sales of Accused Products and colorable imitations thereof, and damages, to

         be determined, that Plaintiff has suffered as a result of Defendants’ sales and marketing of

         the Accused Products and colorable imitations thereof.

      F. That the Court enter an order awarding damages and costs to the fullest extent provided for

         by Colorado Law, including treble damages under Colo. Rev. Stat. Ann. § 6-1-113 or

         punitive damages, whichever is greater.

      G. That the Court enter an order awarding Plaintiff’s attorneys’ fees and costs.

      H. That the Court enter an order awarding Plaintiff’s pre-judgment and post-judgment interest.

      I. That the Court enter such other relief as it deems proper and just.

                                                       Respectfully Submitted,

   Dated: July 12, 2021
          San Francisco, CA                            /s/ Michael A. Berta
                                                       Michael A. Berta
                                                       ARNOLD & PORTER KAYE SCHOLER LLP
                                                       Three Embarcadero Center, 10th Floor
                                                       San Francisco, CA 94111-4024
                                                       Telephone: (415) 471-3100
                                                       Facsimile: (415) 471-3400
                                                       michael.berta@arnoldporter.com
                                                       Attorney for Plaintiff Crocs, Inc.



                                                 108
